Exhibit 10.1

 

Execution Copy

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R §§ 200.80(B)4, AND 240.24B-2

 

RESEARCH AGREEMENT

 

THIS RESEARCH AGREEMENT (this “Agreement”), dated as of August 10, 2011 (the
“Effective Date”), is entered into by and between ISIS PHARMACEUTICALS, INC., a
Delaware corporation (“Isis”), and CHDI FOUNDATION, INC., a New Jersey
corporation formerly known as CHDI, Inc. (the “Foundation”). Isis and the
Foundation will hereinafter be referred to individually as a “Party” and
collectively as the “Parties”.

 

The Foundation’s mission is to rapidly discover and develop drugs that delay or
slow the progression of Huntington’s disease.

 

Isis is an RNA-based drug discovery and development company.

 

The Parties are parties to that certain Research Agreement (as amended, the
“2007 Research Agreement”), dated October 22, 2007 (the “Original Effective
Date”), pursuant to which the Foundation and Isis entered into a collaboration
to seek therapies for Huntington’s disease.

 

Since April 2010, the Parties ceased collaborating with one another under the
2007 Research Agreement.

 

After the Parties ceased collaborating under the 2007 Research Agreement, Isis
continued to work on therapies for Huntington’s disease without funding from the
Foundation.

 

The Parties now desire to enter into this new Agreement to resume collaborating
on therapies for Huntington’s disease.

 

In consideration of the mutual representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Definitions

 

1.             Definitions. For the purposes of this Agreement, the following
terms have the meanings set forth below:

 

(a)           “2007 Research Agreement Project” means the “Project” as defined
in the 2007 Research Agreement.

 

1

--------------------------------------------------------------------------------


 

(b)           “2007 Research Agreement Project Compound” means any MOE Gapmer
that was identified by Isis in the course of Isis’ conduct of the 2007 Research
Agreement Project, including any Project Human Compound.

 

(c)           “2007 Research Agreement Project Intellectual Property” means any
Intellectual Property conceived, discovered, invented, made or first reduced to
practice in the course of Isis’ conduct of the 2007 Research Agreement Project
other than any such Intellectual Property that constitutes Isis Background
Intellectual Property or Foundation Background Intellectual Property.

 

(d)           “2007 Research Agreement Project Results” means all data,
formulae, methods, outcomes, protocols or other results produced in the course
of Isis’ conduct of the 2007 Research Agreement Project.

 

(e)           “Acquired Party” means the Party that consummates a Change of
Control with an Acquirer.

 

(f)            “Acquirer” means, with respect to a Party, the Third Party or
Affiliate of such Party that is a party to a Change of Control with such Party
after the Effective Date.

 

(g)           “Acquirer Intellectual Property” means, with respect to an
Acquirer, (i) all Intellectual Property (A) owned by, or licensed by a Third
Party to, such Acquirer immediately prior to the consummation of the Change of
Control involving such Acquirer and a Party or (B) acquired by, or licensed to,
such Acquirer from a Third Party after the consummation of the Change of Control
involving such Acquirer and a Party and (ii) all Intellectual Property
conceived, discovered, invented, made or first reduced to practice by the
Acquirer (or on behalf of Acquirer by a Third Party) after the consummation of
the Change of Control involving such Acquirer and a Party, other than in the
course of the performance of the Research or using or practicing Project
Intellectual Property. Notwithstanding the foregoing, Acquirer Intellectual
Property shall not include a) any Intellectual Property that constitutes the
Background Intellectual Property of the Acquired Party before or on the date of
the consummation of the Change of Control involving such Acquirer and a Party or
b) any Intellectual Property that constitutes Project Intellectual Property
before, on or after the date of the consummation of the Change of Control
involving such Acquirer and a Party.

 

(h)           “Additional Project Activities Description” means the written
document attached to this Agreement as Appendix C.

 

(i)            “Approved Foundation Requested Project Compound” means a
Foundation Requested Project Compound (as defined in Section 8(c)(i) of this
Agreement) approved in accordance with Section 8(c)(ii) and Section 5 of this
Agreement for use by the Foundation and/or a Foundation Collaborator in an
Approved Foundation Project Compound Study.

 

2

--------------------------------------------------------------------------------


 

(j)            “Approved Foundation Project Compound Study” means a Foundation
Project Compound Study (as defined in with Section 8(c)(i) of this Agreement)
approved in accordance with Section 8(c)(ii) and Section 5 of this Agreement to
be conducted by the Foundation and/or a Foundation Collaborator.

 

(k)           “ASO” means an oligonucleotide compound, or analog thereof, having
a sequence that is at least 6 bases long and that modulates expression of a gene
target via the binding of such compound to a mRNA or pre-mRNA of such gene
target.

 

(l)            “Affiliate” means any Person which directly or indirectly
controls, is controlled by or is under common control with another Person. As
used in this definition, the term “control” means, as to any Person: (i) direct
or indirect ownership of 80% or more of the voting interests or other ownership
interests in a Person; or (ii) direct or indirect ownership of 80% or more of
the interest in the income of the Person in question. A Person will cease to be
an Affiliate of another Person if such control relationship no longer exists.

 

(m)          “Background Intellectual Property” means Isis Background
Intellectual Property and the Foundation Background Intellectual Property.

 

(n)           “Bankruptcy Event” means the (i) making of a general assignment
for the benefit of creditors by an entity; (ii) filing of any petition by an
entity, or the commencement of any proceeding voluntarily by an entity, for any
relief under any bankruptcy or insolvency laws or any law relating to the relief
of debtors; (iii) consent by an entity to the entry of an order in an
involuntary bankruptcy or insolvency case; (iv) entry of an order or decree for
relief against an entity by a court of competent jurisdiction in an involuntary
case under any bankruptcy or insolvency laws or any law relating to the relief
of debtors, which order or decree is unstayed and in effect for a period of 90
consecutive days; (v) appointment, with or without the consent of an entity, of
any receiver, liquidator, custodian, assignee, trustee, sequestrator or other
similar official of an entity or any substantial part of its property; or
(vi) admission by an entity in writing of its inability to pay its debts
generally as they become due.

 

(o)           “Change of Control” means, with respect to a Person, (i) a merger
or consolidation of such Person with another Person which results in the voting
securities of such Person outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving Person immediately after such merger or consolidation; (ii) a
transaction or series of related transactions in which another Person, together
with its Affiliates, becomes the owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of such Person; (iii) the
sale or other transfer of all or substantially all of such Person’s assets to
another Person; or (iv) the stockholders or equity holders of such Person
approve a plan of complete liquidation of such Person.

 

3

--------------------------------------------------------------------------------


 

(p)           “Confidential Information” means all information of whatsoever
type or kind (i) provided (either directly or indirectly in writing or other
tangible form or orally) by one Party (the “Disclosing Party”) to another Party
(the “Receiving Party”) that is clearly marked and identified as “Confidential”
by the Disclosing Party at the time of disclosure or (ii) specifically deemed to
be “Confidential Information” pursuant to Section 14(a)(i) of this Agreement.
Any information communicated orally by the Disclosing Party will be considered
“Confidential Information” only if identified as such by the Disclosing Party
upon such first oral disclosure. Specifically excepted from Confidential
Information is all information that the Receiving Party can demonstrate by
written records (1) to have been known by, or in the possession of, the
Receiving Party prior to the Disclosing Party’s disclosure of such Confidential
Information to the Receiving Party; (2) has, after disclosure of such
Confidential Information by the Disclosing Party to the Receiving Party, become
known to the Receiving Party through a Third Party who is not known by the
Receiving Party to be under any obligation of confidentiality to the Disclosing
Party; (3) to have been part of the public domain or publicly known at the time
of the Disclosing Party’s disclosure of such Confidential Information to the
Receiving Party; (4) has, after disclosure of such Confidential Information by
the Disclosing Party to the Receiving Party, become part of the public domain or
publicly known, by publication or otherwise, not due to any unauthorized act or
omission by the Receiving Party; or (5) to have been independently developed by
the Receiving Party without reference to, use of, or reliance upon, such
Confidential Information.

 

(q)           “Control” or “Controlled” means, with respect to an Intellectual
Property right, a Party (i) owns or has a license to use and practice such
Intellectual Property right and (ii) such Party has the ability to grant a
license or sublicense as provided for in this Agreement under such Intellectual
Property right without violating the terms of any agreement or other arrangement
between such Party and either an Affiliate of such Party or a Third Party.

 

(r)           “Detailed Project Description” means each written document
developed and approved by the Steering Committee in accordance with
Section 5(a)(ii) of this Agreement setting forth a detailed description of the
Research to be performed in the conduct of the Project. The Detailed Project
Description (the “Initial Detailed Project Description”) covering the
twelve-month period beginning July 1, 2011 for the Project is attached to this
Agreement as Appendix B. With respect to the Initial Detailed Project
Description, the Parties agree that (i) the activities specified therein to be
conducted during the six-month period beginning July 1, 2011 (except for any
such activities specifically identified as requiring subsequent approval by the
Steering Committee) are firm and agreed to in detail by Isis and the Foundation
and (ii) the activities specified therein to be conducted during the six-month
period beginning January 1, 2012 have been listed for planning purposes and are
therefore estimated and agreed to by the Parties in concept; those activities
are subject to further approval of the Steering Committee in accordance with
this Agreement prior to their conduct by Isis.

 

4

--------------------------------------------------------------------------------


 

(s)           “Foundation Background Intellectual Property” means (i) all
Intellectual Property (including Intellectual Property relating to any
Foundation Provided Materials but excluding the Acquirer Intellectual Property
of any Acquirer of the Foundation) (A) owned by, or licensed to, the Foundation
or any of its Affiliates as of the Original Effective Date or (B) acquired by,
or licensed to, the Foundation or any of its Affiliates from a Third Party after
the Original Effective Date and (ii) all Intellectual Property conceived,
discovered, invented, made or first reduced to practice by, or on behalf of, the
Foundation or any of its Affiliates after the Original Effective Date (other
than (X) in the course of Isis’ conduct of the Project or (Y) under the 2007
Research Agreement).

 

(t)            “Foundation Collaborators” means those (i) Third Parties and
Affiliates of the Foundation to which the Foundation grants the right to use all
or part of the Project Deliverables, Project Intellectual Property or Project
Results for HD Research and Development, including any entity collaborating with
the Foundation in the conduct of HD Research and Development and/or
fee-for-service laboratories or repositories providing services to the
Foundation in the furtherance of the Foundation’s conduct of HD Research and
Development and (ii) fee-for-service laboratories providing services on behalf
of any such Third Parties and Affiliates described in (i) above.

 

(u)           “Foundation Provided Materials” means (i) any animal species or
model (e.g., mice, rats, etc.) (including progeny derived from inbreeding and
crossbreeding of any such animal species or model and unmodified derivatives of
any such animal species or model and their progeny) provided to Isis by, or on
behalf of, the Foundation to enable Isis to perform the Research and (ii) the
physical samples of cell lines, compounds, reagents and other materials provided
to Isis by, or on behalf of, the Foundation to enable Isis to perform the
Research, in each case that is (A) expressly identified as a Foundation Provided
Material in the Project Description or (B) otherwise agreed upon by the Steering
Committee as a Foundation Provided Material for the Project.

 

(v)            “Foundation Provided Material Information” means all information
relating to a Foundation Provided Material that is provided to Isis by, or on
behalf of, the Foundation.

 

(w)           “FTE” means the equivalent of the work of one employee of Isis
working on a dedicated full-time basis for one year of work (excluding vacations
and holidays), consisting of at least a total of 1,820 hours per year of
dedicated effort.

 

(x)           “General Project Description” means the written document attached
to this Agreement as Appendix A. For clarity, the General Project Description
cannot be modified or amended except by the execution of a written amendment to
this Agreement by an authorized signatory of each of the Parties.

 

5

--------------------------------------------------------------------------------


 

(y)           “HD Field of Use” means any activity useful for the creation,
development, manufacture or distribution of a product or service for the
diagnosis, treatment, cure or prevention of Huntington’s disease, including the
manufacture or distribution of any such product or service for sale and the sale
of any such product or service.

 

(z)           “HD Research and Development” means any activity useful for the
creation, development, manufacture or distribution of a product or service for
the diagnosis, treatment, cure or prevention of Huntington’s disease, including
pre-clinical testing of a product or service or, subject to Section 10(b) of
this Agreement, human clinical trials involving a product or service, in all
cases other than (i) the manufacture or distribution of any such product or
service for sale or (ii) the sale of any such product or service. For the
avoidance of doubt, HD Research and Development shall not include any right to
(A) manufacture or distribute any such product or service for sale or (B) sell
any such product or service; except, in each case, for pre-clinical use or,
subject to Section 10(b) of this Agreement, human clinical trials.

 

(aa)         “Huntington” means the human gene known as IT15 or HD (GenBank
accession #NM_002111.5), or any alternative splice variants, mutants,
polymorphisms and fragments thereof.

 

(bb)         “Huntington’s disease” or “HD” means the hereditary disorder caused
by mutation associated with trinucleotide repeat expansion in the Huntington
gene on chromosome 4p.

 

(cc)         “Intellectual Property” means any discovery, invention,
formulation, know-how, method, technological development, enhancement,
modification, improvement, work of authorship, computer software (including, but
not limited to, source code and executable code) and documentation thereof, data
or collection of data, whether patentable or not, or susceptible to copyright or
any other form of legal protection (e.g., trade secret).

 

(dd)         “Isis Background Intellectual Property” means (i) all Intellectual
Property (excluding (A) the Pre-Project Compound Intellectual Property, (B) the
Acquirer Intellectual Property of any Acquirer of Isis, (C) the Isis/[***]
Collaboration Intellectual Property and (D) the Regulus Intellectual Property)
(1) owned by, or licensed to, Isis or any of its Affiliates as of the Original
Effective Date or (2) acquired by, or licensed to, Isis or any of its Affiliates
from a Third Party after the Original Effective Date and (ii) all Intellectual
Property conceived, discovered, invented, made or first reduced to practice by,
or on behalf of, Isis or any of its Affiliates after the Original Effective Date
(other than (X) in the course of Isis’ conduct of the Project or (Y) under the
2007 Research Agreement).

 

6

--------------------------------------------------------------------------------


 

(ee)         “Isis Provided Materials” means any animal species or model (e.g.,
mice, rats, etc.) (including progeny derived from inbreeding and crossbreeding
of any such animal species or model and unmodified derivatives of any such
animal species or model and their progeny) and the physical samples of
compounds, reagents, cell lines and other materials acquired by Isis from a
Third Party to enable Isis to perform the Research.

 

(ff)           “Isis Provided Reimbursable Materials” means each Isis Provided
Material that is (i) expressly identified as an Isis Provided Reimbursable
Material in the Project Description or (ii) otherwise agreed upon by the
Steering Committee (as defined in Section 5(a)(i) of this Agreement) as an Isis
Provided Reimbursable Material for the Project.

 

(gg)         “Isis/[***] Collaboration Intellectual Property” means all
Intellectual Property conceived, discovered, invented, made or first reduced to
practice by, or on behalf of, Isis or [***] under (i) that certain Collaborative
Research Agreement, dated [***], between Isis and [***] and/or (ii) that certain
Amended and Restated Collaborative Research Agreement, dated [***] between Isis
and [***].

 

(hh)         “MOE Gapmer” means a single-stranded ASO of less than 25
nucleotides comprising a region of at least 6 unsubstituted 2’ deoxy nucleotides
with the remaining nucleotides having a 2’-O-(methoxyethyl) substitution at the
2’ position.

 

(ii)           “Patent Expenses” means, with respect to either Party, all
out-of-pocket costs and expenses (including attorneys’ fees and government
filing fees) incurred by that Party in accordance with Section 9(d) of this
Agreement in connection with the preparation, review, filing, prosecution and
maintenance of the appropriate filings and issued patents, including any
extensions or supplemental protection certificates thereto, to protect the
Parties’ rights in any Patentable Project HD Intellectual Property.

 

(jj)           “Patentable Project HD Intellectual Property” means any Project
HD Intellectual Property which is or may be patentable or otherwise protectable
under Title 35 U.S.C. and corresponding legislation in other jurisdictions.

 

(kk)        “Person” means any individual, corporation, company, partnership,
trust, limited liability company, association or other business entity.

 

(ll)           “Pre-Project Compound” means all MOE Gapmers identified by Isis
prior to the Original Effective Date in the course of Isis’ conduct of research
activities pursuant to that certain Research Agreement, dated as of August 1,
2006, entered into between Isis and the Foundation which (i) Isis used in the
conduct of the 2007 Research Agreement Project or (ii) are used in Isis’ conduct
of the Project.

 

7

--------------------------------------------------------------------------------


 

(mm)       “Pre-Project Compound Intellectual Property” means any Intellectual
Property in or relating to a Pre-Project Compound.

 

(nn)         “Project” means (i) the programs of Research performed by, or on
behalf of, Isis as described in the Additional Project Activities Description
together with (ii) the program of Research to be performed by Isis as described
in the Project Description.

 

(oo)         “Project Compound” means all (i) Pre-Project Compounds, (ii) 2007
Research Agreement Project Compounds or (iii) MOE Gapmers that are identified by
Isis in the course of Isis’ conduct of the Project, including any Project Human
Compound. For the avoidance of doubt, Pre-Project Compounds will be Project
Compounds for all purposes under this Agreement.

 

(pp)         “Project Deliverable” means (i) those Project Reports (as defined
in Section 5(e) of this Agreement), those FTE Reports (as defined in
Section 5(e) of this Agreement) and other items set forth in the Project
Description which are to be delivered by Isis to the Foundation in connection
with the conduct of the Project by Isis, (ii) those Approved Foundation
Requested Project Compounds which are to be delivered by Isis to the Foundation
pursuant to Section 8(c) of this Agreement and (iii) any other item or material
otherwise agreed to be such by the Steering Committee.

 

(qq)         “Project Description” means the General Project Description
together with the Detailed Project Descriptions for the Project.

 

(rr)         “Project HD Intellectual Property” means any Project Intellectual
Property that (i) claims the composition of matter of a Project Compound and/or
a method of using a Project Compound for the treatment of Huntington’s disease
or (ii) is necessary or useful for the creation, development, manufacture or
distribution of a product or service for the diagnosis, treatment, cure or
prevention of Huntington’s disease.

 

(ss)         “Project Human Compound” means any Project Compound that modulates
the expression of Huntington and acts predominantly by hybridizing to mRNA or
pre-mRNA in humans.

 

(tt)           “Project Intellectual Property” means all (i) Pre-Project
Compound Intellectual Property, (ii) 2007 Research Agreement Project
Intellectual Property and (iii) Intellectual Property conceived, discovered,
invented, made or first reduced to practice in the course of Isis’ conduct of
the Project other than any such Intellectual Property that constitutes Isis
Background Intellectual Property or Foundation Background Intellectual Property.

 

(uu)         “Project Non-HD Intellectual Property” means any Project
Intellectual Property that does not constitute Project HD Intellectual Property.

 

8

--------------------------------------------------------------------------------


 

(vv)                              “Project Non-Human Compound” means any Project
Compound that does not constitute a Project Human Compound.

 

(ww)                        “Project Results” means all (i) 2007 Research
Agreement Project Results and (ii) all data, formulae, methods, outcomes,
protocols or other results produced in the course of Isis’ performance of the
Research.

 

(xx)                            “Provided Research Materials” means (i) those
Isis Provided Reimbursable Materials for which the Foundation has reimbursed
Isis in accordance with Section 6(b)(i) of this Agreement and (ii) the
Foundation Provided Materials for the Project.

 

(yy)                            “Regulus” means (i) Regulus Therapeutics Inc.
and (ii) the successor Person of any Change of Control directly or indirectly
involving Regulus Therapeutics Inc.

 

(zz)                            “Regulus Intellectual Property” means all
Intellectual Property owned by, or licensed to, Regulus.

 

(aaa)                      “Research” means all of the activities undertaken by,
or on behalf of, Isis under this Agreement to conduct and complete the Project.

 

(bbb)                      “Research FTE” means an FTE (or a fractional unit
thereof) that has been designated to perform the Research.

 

(ccc)                      “Research FTE Rate” means, for all Research FTEs (on
a quarterly basis), an amount equal to US$[***] per Research FTE per quarter
(equivalent to an annual Research FTE Rate of US$[***]).

 

(ddd)                      “Research and Development” means any activity useful
for the creation, development, manufacture or distribution of a product or
service, including pre-clinical testing of a product or service or, subject to
Section 10(b) of this Agreement, human clinical trials involving a product or
service, in all cases other than (i) the manufacture or distribution of any such
product or service for sale or (ii) the sale of any such product or service. For
the avoidance of doubt, Research and Development will not include any right to
(1) manufacture or distribute any such product or service for sale or (2) sell
any such product or service; except, in each case, for pre-clinical use or,
subject to Section 10(b) of this Agreement, human clinical trials.

 

(eee)                      “Third Party” means any Person other than a Party or
its Affiliates.

 

9

--------------------------------------------------------------------------------


 

Research; Project

 

2.                                      Number of Research FTEs; Utilization of
Research FTEs.

 

(a)                                  Number of Research FTEs.

 

(i)                                    Initial Number of Research FTEs.
Beginning on the Effective Date, Isis will provide [***] Research FTEs to
perform the Research. The Parties acknowledge and agree that the number of
then-current Research FTEs performing the Research will only be subject to
adjustment as provided in Section 2(a)(ii) of this Agreement.

 

(ii)                                Changes in the Number of Research FTEs. The
number of Research FTEs performing Research may only be increased or decreased
above the then-current number of Research FTEs required to be provided by Isis
to perform the Research by the agreement of the Steering Committee; provided,
that, (A) at no time will the number of Research FTEs performing the Research
exceed [***] ([***]) Research FTEs (the “Research FTE Maximum Number”) and
(B) any increase in the number of Research FTEs may only be for the fixed period
of time set forth in the applicable Steering Committee meeting minutes. Any
agreed upon increase or decrease in the then-current number of Research FTEs
required to be provided by Isis to perform the Research will occur within a
period of time mutually agreed upon by the Steering Committee. The Parties
acknowledge and agree that the Research FTE Maximum Number may only be increased
by the execution of a written amendment to this Agreement by an authorized
signatory of each of the Parties.

 

(b)                                  Utilization of Research FTEs. Isis and the
Foundation agree that each individual being provided by Isis to constitute all
or a part of a Research FTE may (i) devote less than 100% of his or her
full-time effort to perform the Research and (ii) perform activities of any type
or nature for Isis or any Third Party; provided, that, the time spent by any
such individual performing such non-Project activities will not be taken into
account for any purpose under this Agreement (including for purposes of
calculating (A) the number of Research FTEs being provided by Isis under this
Agreement or (B) the amount of any payment owed by the Foundation under this
Agreement). Similarly, Isis may satisfy its Research FTE obligations hereunder
by having multiple individuals contribute toward one full Research FTE.

 

3.                                      Performance of the Research; Limited
Right to Subcontract the Research; Certain Notifications Relating to the
Project; Experimental Nature of the Research.

 

(a)                                  Performance of the Research; Limited Right
to Subcontract the Research.

 

(i)                                    Performance of the Research. Isis agrees
that (A) each Research FTE will perform the Research in accordance with this
Agreement, including the Project Description and (B) no Research shall be
performed except as expressly set forth in the Project Description or otherwise
approved by the Steering Committee. During the Term (as defined in
Section 17(a) of this Agreement), unless otherwise explicitly agreed to by the
Steering Committee or expressly provided for in the Project Description, Isis
will

 

10

--------------------------------------------------------------------------------


 

also provide such other resources (including all necessary administrative and
support personnel, equipment, tools, Isis Provided Materials and supplies) and
effort as is commercially reasonable to perform the Research in accordance with
this Agreement, including the Project Description.

 

(ii)                                Limited Right to Subcontract the Research.
The Parties acknowledge and agree that Isis may (A) sub-contract those
activities which are expressly set forth in the Project Description or otherwise
agreed upon by the Steering Committee as activities to be sub-contracted (such
activities, “Subcontracted Research”) and (B) sub-contract such Subcontracted
Research to the Third Party set forth in the Project Description or otherwise
agreed upon by the Steering Committee as the Third Party or Affiliate to conduct
such sub-contracted activities (each such Third Party or Affiliate, a
“Subcontractor”). Isis agrees that (1) all Subcontracted Research shall be
performed pursuant to a written agreement between Isis and the Subcontractor
performing such Subcontracted Research upon terms and conditions that a) are
consistent with the terms and conditions of this Agreement and b) do not
conflict with Isis’ obligations or the Foundation’s rights under this Agreement
and (2) Isis shall cause each Subcontractor to conduct the Subcontracted
Research in accordance with, and subject to, the terms and conditions of such
agreement. Upon the Foundation’s request, Isis will provide the Foundation with
copies of such agreements between Isis and any such Subcontractor. Isis further
agrees that Isis shall be solely responsible and liable to CHDI under this
Agreement for the Subcontracted Research conducted by each Subcontractor as if
such Research were conducted by Isis.

 

(b)                                  Certain Notifications Relating to the
Research.

 

(i)                                    Change of Circumstances Notices. If at
any time following the Effective Date Isis makes a good faith determination
that, (A) the Research cannot be conducted and completed substantially in
accordance with this Agreement and the Project Description; (B) the Research (or
any portion thereof) cannot be substantially completed within the estimated time
frame set forth in the Project Description; or (C) the continued performance of
the Research in accordance with this Agreement and the Project Description
(1) is unlikely to yield scientifically valid or useful results, (2) will
violate any applicable federal, state, local, international, health authority
and institutional laws, rules, regulations, orders or guidelines, or (3) will
violate principles of ethics or scientific integrity, Isis will promptly give
written notice (each, a “Change of Circumstances Notice”) to the Foundation.
Each Change of Circumstances Notice will set forth a detailed description of
Isis’ determination (including the facts and circumstances underlying such
determination and Isis’ basis for such determination). Following the delivery of
a Change of Circumstances

 

11

--------------------------------------------------------------------------------


 

Notice, Isis will, at the request of the Foundation, promptly make senior
officers and appropriate scientific or technical personnel reasonably available
to the Foundation to discuss the basis for Isis’ determination.

 

(ii)                                Post-Effective Date Knowledge Notice. If at
any time following the Effective Date Isis acquires knowledge that would render
one or more of the representations and warranties set forth in Section 16(b) of
this Agreement untrue or incorrect if such representation or warranty were based
upon Isis’ knowledge at such time (instead of being based upon Isis’ knowledge
as of the Effective Date), Isis will promptly give written notice (each, a
“Post-Effective Date Knowledge Notice”) to the Foundation. Each Post-Effective
Date Knowledge Notice will set forth a detailed description of the facts and
circumstances relating to the applicable representation or warranty (including
details as to Isis’ basis for determining that such representation or warranty
would no longer be true and correct). Following the delivery of a Post-Effective
Date Knowledge Notice, Isis will, at the request of the Foundation, promptly
make senior officers and appropriate scientific or technical personnel
reasonably available to the Foundation to discuss (A) the facts and
circumstances related to the subject matter of such Post-Effective Date
Knowledge Notice and (B) potential courses of action to address such matter.

 

(c)                                  Experimental Nature of the Research. The
Foundation acknowledges that (i) the Research is of an experimental and
developmental nature and (ii) Isis cannot guarantee that the objectives of the
Research will be achieved or that the performance of the Research will yield any
specific deliverables, results or Intellectual Property.

 

4.                                      Obligation to Provide Foundation
Provided Materials and Foundation Provided Material Information; Reimbursement
for Isis Provided Reimbursable Materials; Use and Ownership of Provided Research
Materials and Foundation Provided Material Information; Retention of Provided
Research Materials; Risk of Loss of Provided Research Materials; Specialized
Licenses or Services.

 

(a)                                  Obligation to Provide Foundation Provided
Materials and Foundation Provided Material Information. The Foundation will
provide Isis with (i) each Foundation Provided Material designated as a
Foundation Provided Material for the Project and (ii) any information in respect
of each such Foundation Provided Material that is reasonably necessary to enable
Isis to use such Foundation Provided Material in the performance of the Research
so long as such information is in the possession of the Foundation and the
Foundation is permitted to provide such information to Isis without breaching
any obligation to any Third Party.

 

(b)                                  Reimbursement for Isis Provided
Reimbursable Materials. The Foundation will, in accordance with
Section 6(b)(i) of this Agreement, reimburse Isis for the actual costs incurred
by Isis to procure each Isis Provided Reimbursable Material

 

12

--------------------------------------------------------------------------------


 

designated as an Isis Provided Reimbursable Material for the Project (up to
[***]% of the estimated cost of such Isis Provided Reimbursable Material as is
set forth in the Project Description or the applicable mutually-approved
Steering Committee meeting minutes). Isis agrees that (i) each Isis Provided
Reimbursable Material shall be procured pursuant to a written agreement between
Isis and the Third Party or Affiliate providing such Isis Provided Reimbursable
Material upon terms and conditions that (A) are consistent with the terms and
conditions of this Agreement and (B) do not conflict with Isis’ obligations or
the Foundation’s rights under this Agreement and (ii) Isis shall cause each
Third Party or Affiliate providing Isis Provided Reimbursable Materials to
provide such Isis Provided Reimbursable Materials in accordance with, and
subject to, the terms and conditions of such agreement. Upon the Foundation’s
request, Isis will provide the Foundation with copies of such agreements between
Isis and any such Third Party or Affiliate.

 

(c)                                  Use and Ownership of Provided Research
Materials and Foundation Provided Material Information; Retention of Provided
Research Materials; Risk of Loss of Provided Research Materials.

 

(i)                                    Use and Ownership of Provided Research
Materials and Foundation Provided Material Information. Isis agrees that the
Provided Research Materials and the Foundation Provided Material Information
(A) will be used by Isis for the sole purpose of conducting the Project and for
no other purpose, (B) will be used, handled, stored and disposed of in
compliance with all applicable laws, regulations and rules and (C) will not be
transferred to any Third Party or to any Affiliate of Isis except (1) as
expressly required or contemplated by this Agreement (e.g., to a Subcontractor
in accordance with Section 3(a)(ii) of this Agreement) or (2) pursuant to the
written request of an authorized representative of the Foundation. Except to the
extent expressly required by the Project Description, Isis further agrees that
it will not: (a) directly or indirectly, reverse engineer, deconstruct or in any
way analyze or determine the identity, structure or composition of any
Foundation Provided Materials or the properties thereof (chemical, biochemical,
physical, biological or other); b) use any Provided Research Materials in any
human; or c) export any Provided Research Materials or Foundation Provided
Material Information in any manner that would violate any applicable export law
or regulation, including the United States. Isis acknowledges and agrees that
(a) as between Isis and the Foundation, the Foundation owns the Provided
Research Materials and Foundation Provided Material Information and (b) Isis
will not, pursuant to this Agreement, acquire any ownership or other interest in
any Provided Research Materials or Foundation Provided Material Information.

 

13

--------------------------------------------------------------------------------


 

(ii)                                Retention of Provided Research Materials.
Except for live animals and animal-derived materials (e.g., tissue samples) that
require consistent care or maintenance, Isis will retain all unused Provided
Research Materials for a period of [***] following the earlier to occur of
(A) the completion or cancellation of the Project or (B) the expiration or
termination of this Agreement (such period, the “Provided Research Materials
Retention Period”). Except with respect to any Isis Provided Reimbursable
Material for which, prior to Isis’ purchase of such Isis Provided Reimbursable
Material, the Foundation provided written consent that Isis is not required to
provide such Isis Provided Reimbursable Material to the Foundation, during the
Provided Research Materials Retention Period, Isis will, at the Foundation’s
request and expense, ship all or part of any or all of the unused Provided
Research Materials to the Foundation or to such Third Party as the Foundation
will direct in writing. Upon the expiration of the Provided Research Materials
Retention Period, Isis will appropriately discard or destroy all such unused
Provided Research Materials.

 

(iii)                            [***] of Provided Research Materials.
Immediately upon Isis’ receipt of a Provided Research Material and continuing
until such Provided Research Material is delivered or disposed of by Isis
pursuant to this Agreement (the “Handling Period”), Isis will [***], and will be
[***], all [***], (A) [***] such Provided Research Material and (B) any
preparation for shipment and shipment of such Provided Research Material
pursuant to this Agreement, in all cases to the extent each such Provided
Research Material is [***]. If a Provided Research Material that is not [***] is
[***], the Parties will [***] such Provided Research Material. Isis will use
commercially reasonable efforts to obtain and maintain [***] during the Handling
Period [***] each Provided Research Material.

 

(d)                                  Reimbursement for Specialized Licenses or
Services. The Foundation will, in accordance with Section 6(b)(ii) of this
Agreement, reimburse Isis for the actual costs incurred by Isis to license or
procure from a Third Party or one of its Affiliates, as the case may be, each
license or service that is expressly identified as a license or service the
costs of which are to be reimbursed by the Foundation in (i) the Project
Description or (ii) otherwise agreed upon by the Steering Committee as a license
or service the costs of which are to be reimbursed by the Foundation for the
Project (up to [***]% of the estimated cost of such license or service as is set
forth in the Project Description or the applicable mutually-approved Steering
Committee meeting minutes) (any such license or service hereinafter referred to
as a “Specialized License or Service”). Isis agrees that (A) each Specialized
License or Service shall be licensed or procured pursuant to a written agreement
between Isis and the Third Party or Affiliate licensing or providing such
Specialized License or Service upon terms and conditions that (1) are consistent
with the terms and conditions of this Agreement and (2) do not conflict with
Isis’ obligations or the Foundation’s rights under this Agreement and

 

14

--------------------------------------------------------------------------------


 

(B) Isis shall cause each Third Party or Affiliate providing a Specialized
License or Service to provide such Specialized License or Service in accordance
with, and subject to, the terms and conditions of such agreement. Upon the
Foundation’s request, Isis will provide the Foundation with copies of such
agreements between Isis and any such Third Party or Affiliate.

 

Research/Project Management

 

5.                                      Steering Committee; Project Managers;
Limited Authority of the Steering Committee and Project Managers; Recordkeeping;
Project Reports.

 

(a)                                  Steering Committee.

 

(i)                                    Establishment and Make-Up of the Steering
Committee; External Advisors.

 

(A)                               Establishment and Make-Up of the Steering
Committee. Within a reasonable period of time following the Effective Date, not
to exceed 30 days, the Parties will establish a committee (the “Steering
Committee”). The Steering Committee will be comprised of four members. Each
Party will designate two members of the Steering Committee. Each Party will
appoint members who possess appropriate qualifications to conduct the
responsibilities of the Steering Committee. Each Party may also, from time to
time, invite other of its personnel to attend the Steering Committee meetings;
provided, that, such other personnel will (1) act in an advisory, non-voting
capacity only and (2) not be entitled to decide or approve any matter requiring
decision by or approval of the Steering Committee. A Party may at any time
replace one or both of its members of the Steering Committee upon written notice
to the other Party. The Steering Committee, as a formal governing body under
this Agreement, will be dissolved upon the expiration of the Term.

 

(B)                               External Advisors. The Steering Committee may,
from time to time, identify and appoint Third Party experts to advise the
Steering Committee on technical and other matters; provided, that, such experts
will (1) act in an advisory, non-voting capacity only and will not be entitled
to decide or approve any matter requiring decision by or approval of the
Steering Committee and (2) be required to abide by confidentiality and non-use
obligations at least as restrictive as those set forth in Section 14 of this
Agreement in respect of Confidential Information to which such experts are
granted access.

 

15

--------------------------------------------------------------------------------


 

(ii)                                Responsibilities of the Steering Committee;
Scope and Content of Detailed Project Descriptions.

 

(A)                               Responsibilities of the Steering Committee.
The Steering Committee will have the authority to make decisions about those
matters that, by the express terms of this Agreement, are to be addressed by the
Steering Committee. In addition to any other matter that, by the express terms
of this Agreement are to be determined by the Steering Committee, the Steering
Committee will be responsible for each of the following matters: (1) on at least
a quarterly basis, reviewing the Detailed Project Description for the Project
and, if deemed reasonably necessary by the Steering Committee, refining,
updating and approving the Detailed Project Description for the Project for the
12-month period beginning on the date such Detailed Project Description is so
updated and approved by the Steering Committee (each such Detailed Project
Description to be developed in accordance with, and set forth the information
specified in, Section 5(a)(ii)(B) of this Agreement), provided, that, the
Parties shall use their respective commercially reasonable efforts to facilitate
the approval by the Steering Committee of (and the Steering Committee will
diligently endeavor to approve) at least two calendar quarters of Research
activities;  (2) on at least a quarterly basis, subject to Section 2 of this
Agreement, reviewing and, if deemed reasonably necessary by the Steering
Committee, approving changes to the number of Research FTEs (not to exceed the
Research FTE Maximum Number) to be provided by Isis to perform the Research,
provided, that, the Parties shall use their respective commercially reasonable
efforts to facilitate the approval by the Steering Committee of (and the
Steering Committee will diligently endeavor to approve) the requisite number of
Research FTEs to be provided by Isis to conduct the approved Research activities
for at least two calendar quarters; (3) monitoring the coordination,
implementation and conduct of the Project in accordance with the Project
Description; (4) reviewing the status and progress of the conduct of the
Project; (5) determining if changes are needed to the scope of the Project;
(6) implementing any changes to the scope of the Project that have been approved
by the Parties; (7) reviewing and discussing the Invention Notices (as defined
in Section 9(c)(i) of this Agreement) in respect of the Project Intellectual
Property; (8) reviewing and discussing the filing of any patent applications in
respect of any Patentable Project Intellectual Property; (9) reviewing and
discussing the Project Deliverables, Project Results and such other matters
related to this Agreement and the Research as are reasonably requested by either
of the Parties; (10) facilitating Isis’

 

16

--------------------------------------------------------------------------------


 

consideration of any Foundation Project Compound Request Notice submitted by the
Foundation under Section 8(c) of this Agreement; and (11) facilitating on-going
communications between the Parties. Notwithstanding the provisions of
Section 5(a)(iii)(B) below, if the Steering Committee is unable to reach
consensus regarding the activities to be included and performed in the Detailed
Project Description (including without limitation, an inability to reach
consensus regarding the Research activities for the next calendar quarter), the
matter will first be submitted to B. Lynne Parshall, in the case of Isis (or
such other individual identified in writing by Isis), and Robi Blumenstein, in
the case of the Foundation (or such other individual identified in writing by
the Foundation) within five days for resolution and any such resolution will be
deemed to be a decision and approval by the Steering Committee for purposes of
this Agreement.

 

(B)                               Scope and Content of Detailed Project
Descriptions. Each Detailed Research Project Description developed and approved
by the Steering Committee for the Project will be consistent with the scope of
the Project as outlined in the General Project Description. The Detailed Project
Description for the Project will include the following information: (1) a
reasonably detailed description (including the details of all material
scientific protocols) of the Research activities and the timing thereof to be
undertaken during the period covered by such Detailed Project Description (all
such Research activities to be consistent with the scope of the Project as
outlined in the Project Description); (2) an estimated time frame for the
completion of the Project; (3) a breakdown of the number of Research FTEs to be
allocated to the conduct of the Project during the period covered by such
Detailed Project Description; (4) a list of each Subcontractor together with a
reasonably detailed description of the Subcontracted Research to be undertaken
by each such Subcontractor in the conduct of the Project during the period
covered by such Detailed Project Description; (5) a list of the Foundation
Provided Materials to be provided for the conduct of the Project (including the
amount and estimated cost thereof); (6) a list of any Isis Provided Reimbursable
Materials required for the conduct of the Project (including the amount and
estimated cost thereof); (7) a list of any Specialized Licenses or Services
required for the conduct of the Project (including the cost thereof); and
(8) such other information as may be necessary to appropriately describe the
Research activities to be undertaken in the conduct of the Project during the
period covered by such Detailed Project Description.

 

17

--------------------------------------------------------------------------------


 

(iii)                            Operating Procedures of the Steering Committee;
Decisions by the Steering Committee; Steering Committee Minutes; Resolution of
Steering Committee Disputes.

 

(A)                               Operating Procedures of the Steering
Committee; Decisions by the Steering Committee; Steering Committee Minutes. The
Steering Committee will establish its own internal operating procedures and
meeting schedule (such meetings to be held in person or by video or telephone
conference as mutually agreed upon by the Steering Committee members); provided,
however, the Steering Committee will meet on a face-to-face basis at least once
every calendar quarter following Isis’ delivery of the Project Report for the
preceding calendar quarter in accordance with Section 5(e)(i) of this Agreement.
Each Party may, as it deems reasonably necessary, call ad-hoc meetings of the
Steering Committee by providing reasonable notice to the other Party. Any
activity or matter that requires a decision by, or the approval of, the Steering
Committee under this Agreement will require the affirmative consent of each
member of the Steering Committee and will only be a valid and binding decision
and/or approval of the Steering Committee if such decision and/or approval is
expressly identified in the applicable mutually-approved Steering Committee
meeting minutes. At each meeting of the Steering Committee, one meeting attendee
will be appointed to record and, within a period of 30 days after each such
meeting, distribute the minutes of such meeting to the Steering Committee
members for approval (the approval of the content of each such meeting minutes
to be evidenced by the initialing of such meeting minutes by at least one of
each Party’s designated Steering Committee members).

 

(B)                               Resolution of Steering Committee Disputes. If
the Steering Committee cannot reach consensus on any activity or matter that
requires a decision by, or the approval of, the Steering Committee (each, a
“Steering Committee Dispute”), either Party may, within 30 days after the
Steering Committee Dispute arises, submit such Steering Committee Dispute to B.
Lynne Parshall, in the case of Isis (or such other individual identified in
writing by Isis), and Robi Blumenstein, in the case of the Foundation (or such
other individual identified in writing by the Foundation), for resolution by
providing a written notice (each, an “Internal Steering Committee Dispute
Resolution Notice”) to the other Party setting forth in reasonable detail the
basis of such dispute. Such individuals will, within 20 days after such Internal
Steering Committee Dispute Resolution Notice is delivered, meet and attempt in
good faith to resolve such Steering Committee Dispute.

 

18

--------------------------------------------------------------------------------


 

If such Steering Committee Dispute is not resolved within such 20-day period,
either Party may require that the Parties submit such Steering Committee Dispute
for resolution by an independent Third Party with appropriate qualifications for
resolution to evaluate such matter (a “Neutral Expert”) by providing a written
notice (an “External Steering Committee Dispute Resolution Notice”) to such
effect that identifies the Steering Committee Dispute to be resolved. If the
Parties fail to agree on a Neutral Expert within 10 days after an External
Steering Committee Dispute Resolution Notice is delivered, then each Party will
submit the name and qualifications of one proposed Neutral Expert, along with a
written statement not to exceed five pages that identifies the issue(s) to be
decided, to JAMS in Denver, Colorado, with a copy to the other Party, and JAMS
will appoint a single arbitrator, who will be authorized solely to select,
within 10 days of his or her appointment and pursuant to this
Section 5(a)(iii)(B), which Party’s proposed Neutral Expert will be designated
for resolution of such matter, which decision will be final and binding on both
Parties. Upon the designation of the Neutral Expert, each Party will have 15
business days from the date of the designation of such Neutral Expert to submit
any appropriate materials to such Neutral Expert, with copies to the other
Party. No Party will communicate with the Neutral Expert except by written
communications copied to the other Party, or orally in the physical or
telephonic presence of the other Party. The Neutral Expert will render a written
decision within 15 days after the deadline for submission of materials from the
Parties. The decision of the Neutral Expert will be final and binding on both
Parties; provided, however, in no event will either Party be obligated to
violate any applicable federal, state, local, international, health authority
and institutional laws, rules, regulations, orders or guidelines. The Parties
agree that any and all such deliberations will be confidential.

 

(b)                                  Project Managers.

 

(i)                                    Appointment of the Project Managers;
Operating Procedures of the Project Managers. Within a reasonable period of time
following the Effective Date, not to exceed 30 days, each Party will appoint a
project manager (each, a “Project Manager”) to oversee the day-to-day
coordination, implementation and performance of the Research. The Project
Managers will establish their own operating procedures and meeting schedule
(such meetings to be held in person or by video or telephone conference as
mutually agreed upon by the Project Managers); provided, however, the Project
Managers will meet on a bi-weekly basis or at such other frequency as agreed
upon by the Project Managers. Isis’

 

19

--------------------------------------------------------------------------------


 

Project Manager will keep the Foundation’s Project Manager fully informed as to
the status and progress of the conduct of the Project (including the status of
the completion time frame of the Project as compared to the estimated completion
time frame specified in the Project Description) and such other matters related
to this Agreement and the Research as are reasonably requested by the
Foundation’s Project Manager. Upon the expiration of the Term, each Party’s
obligation to have and maintain a Project Manager under this Agreement will
terminate.

 

(ii)                                Responsibilities of the Project Managers.
The Project Managers will be responsible for the following activities:
(A) assisting the Steering Committee in the development of the revised Detailed
Project Descriptions for the Project (each such Detailed Project Description to
be developed in accordance with, and set forth the information specified in,
Section 5(a)(ii)(B) of this Agreement); (B) overseeing the coordination,
implementation and conduct of the Project in accordance with the Project
Description; (C) reviewing the status and progress of the conduct of the
Project; (D) determining if changes are needed to the scope of the Project;
(E) implementing any changes to the scope of the Project that have been approved
by the Parties; (F) reviewing and discussing the Project Deliverables, Project
Results and such other matters related to this Agreement and the Research as are
reasonably requested by either of the Parties; and (G) facilitating on-going
communications between the Parties.

 

(c)                                  Limited Authority of the Steering Committee
and Project Managers. For the avoidance of any doubt, the Parties agree that
neither the Steering Committee nor any Project Manager will have the power or
authority to (i) modify or make any amendments to this Agreement, (ii) except as
otherwise provided in Section 5(a)(ii)(A) of this Agreement, modify or make any
amendments to the Project Description, (iii) waive a Party’s rights under, or
compliance with, this Agreement or (iv) determine whether there has been a
breach of a Party’s obligations pursuant to this Agreement.

 

(d)                                  Recordkeeping. Isis will keep complete and
accurate records of the Research performed by it under this Agreement and of all
Project Deliverables, Project Intellectual Property and Project Results. Isis
will retain all such records, including all raw data, for a period of not less
than [***] following the date of the expiration or termination of the Term.
During the Term of this Agreement and such [***] period, such records (including
the relevant pages of all applicable laboratory notebooks containing data,
information or notations relating to the performance of the Research) will, upon
10 business days prior written notice from the Foundation, be available at Isis’
facilities at all reasonable times during normal business hours for inspection,
examination or copying by, or on behalf of, the Foundation at the Foundation’s
expense, or alternatively, at Isis’ election, will be made available to the
Foundation in electronic form at the Foundation’s

 

20

--------------------------------------------------------------------------------


 

expense. During the [***] period following the date of the expiration or
termination of the Term, Isis will, at the Foundation’s request and expense,
ship copies of all or part of such records to the Foundation or to such Third
Party as the Foundation will direct in writing. Notwithstanding the
foregoing, Isis may retain copies of all such records to allow Isis to exercise
its rights and satisfy any of its obligations under this Agreement.

 

(e)                                  Project Reports; FTE Reports.

 

(i)                                    Project Reports. Isis will deliver to the
Foundation (A) a written report on the performance of the Research within [***]
after the end of each [***] during the conduct of the Project and continuing
until the cancellation or completion of the Project, together with any
additional reports specified in the Project Description (collectively, the
“[***] Project Reports”), and (B) a final written report on the conduct of the
Project (the “Final Project Report” and, together with the [***] Project
Reports, the “Project Reports”) within [***] of the [***]. Each Project Report
will address each of the following in substantially the same format and
containing the same degree of detail as Isis generally uses to communicate such
information internally and to its Third Party research collaborators: (1) a
summary of the status and progress of the Project (including an update on the
projected time frame for the completion of the Project), (2) material
developments and issues relating to the conduct of the Project and (3) a summary
of any Project Results produced during the period covered by the Project Report.
Each Project Report will include a copy of (a) each report related to the
Research activities received by Isis during the period from a Third Party or
Affiliate and (b) all final versions of written documents created by Isis
summarizing the Project Results for the Research activities and not otherwise
included in the any of the reports described in (a) above that are or have been
previously delivered to the Foundation.

 

(ii)                                FTE Reports. Isis will deliver to the
Foundation Research FTE reports (each, a “FTE Report”) on a [***] basis (each
such FTE Report to be delivered at least [***] prior to the Steering Committee’s
regularly scheduled meeting for the period covered by such FTE Report) for each
[***] through the [***]. Each FTE Report will contain [***].

 

(f)                                    Follow-Up Queries. Isis will provide the
Foundation’s Steering Committee members with a reasoned response (including, if
requested by a Foundation Steering Committee member, the raw data underlying the
Project Results or the Additional Project Activities Project Results) to any
follow-up scientific questions asked by a Foundation Steering Committee member
concerning (i) the Research that is the subject of a Project Report or arises
from a discussion at a Steering Committee meeting or (ii) the Additional Project
Activities that are the subject of a Project Report or arises from a discussion
at a Steering Committee meeting.

 

21

--------------------------------------------------------------------------------


 

Any requested raw data may be provided to the Foundation in the same format
(e.g., electronic transfer, CD, DVD, SAS, Microsoft Excel spreadsheet, etc.) as
is used by Isis for its own purposes.

 

Payments

 

6.                                      General Payment Obligation;
Reimbursement Obligation for Isis Provided Reimbursable Materials Costs,
Specialized Licenses or Services Costs and Shipping and Insurance Costs;
Quarterly Research Payments; Conditions Precedent for the Payments; Invoicing;
Payment Remittance.

 

(a)                                  General Payment Obligation. In full
consideration of Isis’ performance of the Research and its other obligations
under this Agreement, the Foundation will, subject to the terms and conditions
set forth in this Agreement, make payments to Isis as provided in this
Agreement. The calculation of the amount of such payments, the timing of the
payment of such payments and conditions precedent for the payment of such
payments are set forth in this Section 6.

 

(b)                                  Reimbursement Obligation for Isis Provided
Reimbursable Materials Costs, Specialized Licenses or Services Costs and
Shipping and Insurance Costs.

 

(i)                                    Isis Provided Reimbursable Materials
Costs. Subject to Section 4(b) of this Agreement, the Foundation will reimburse
Isis for the actual costs incurred by Isis to procure any Isis Provided
Reimbursable Materials (all such costs hereinafter referred to as the “Isis
Provided Reimbursable Materials Costs”).

 

(ii)                                Specialized Licenses or Services Costs.
Subject to Section 4(d) of this Agreement, the Foundation will reimburse Isis
for the actual costs incurred by Isis to license or procure any Specialized
Licenses or Services (all such costs hereinafter referred to as the “Specialized
Licenses or Services Costs”).

 

(iii)                            Shipping and Insurance Costs. The Foundation
will reimburse Isis for (A) the actual costs of carriage, customs duties and
insurance incurred by Isis in connection with the delivery of the Project
Deliverables and Provided Research Materials to the Foundation (or such Third
Party specified by the Foundation) and (B) for the actual costs and expenses
incurred by Isis in connection with the shipping of the Project Deliverables and
Provided Research Materials to the Foundation (or such Third Party specified by
the Foundation) (all such costs hereinafter referred to as the “Shipping and
Insurance Costs”), in each case provided that such costs are reasonable.

 

22

--------------------------------------------------------------------------------


 

(c)                                  Additional Project Activities Description
Payment. For the performance of the Research performed by, or on behalf of, Isis
as described in the Additional Project Activities Description (the “Additional
Project Activities”), the Foundation will make a one-time payment (the
“Additional Project Activities Payment”) to Isis in the amount of US$[***] (the
“Additional Project Activities Payment Amount”). Isis agrees that (i) upon the
payment of the Additional Project Activities Payment Amount by the Foundation,
the Foundation will have paid Isis all amounts owed by the Foundation to Isis
for the conduct of the Additional Project Activities and (ii) the Foundation has
paid Isis all amounts owed by CHDI pursuant to Section 5 of the 2007 Research
Agreement.

 

(d)                                  Advance Research Payment. The Foundation
will make a payment (the “Advance Research Payment”) to Isis in the amount of
US$[***] (the “Advance Research Payment Amount”). Isis acknowledges and agrees
that the Advance Research Payment Amount shall, in accordance with
Section 6(g)(i) of this Agreement, be applied as a credit against the final
Quarterly Research Payment (as defined in Section 6(e) of this Agreement).

 

(e)                                  Quarterly Research Payments.

 

(i)                                    General. Promptly following the end of
each calendar quarter, Isis will calculate the payment (each, a “Quarterly
Research Payment”) to be made by the Foundation in respect of (A) the Research
FTE costs incurred by Isis in performing the Research during such period,
(B) Isis Provided Reimbursable Materials Costs incurred by Isis during such
period, (C) the Specialized Licenses or Services Costs incurred by Isis during
such period and (D) the Shipping and Insurance Costs incurred by Isis during
such period.

 

(ii)                                Specific Calculation of each Quarterly
Research Payment. Each Quarterly Research Payment in respect of the period
covered by such Quarterly Research Payment will be calculated in accordance with
the terms of this Agreement and will be an amount equal to [***].

 

(f)                                    Conditions Precedent for Payments.

 

(i)                                    Conditions Precedent for the Payment of
the Additional Project Activities Payment. The obligation of the Foundation to
pay the Additional Project Activities Payment is subject to Isis’ delivery to
the Foundation, in accordance with [***] of this Agreement, of [***] on or prior
to the date that Isis issues an invoice in respect of such Additional Project
Activities Payment.

 

(ii)                                Conditions Precedent for the Payment of the
Quarterly Research Payments. With respect to each Quarterly Research Payment,
the obligations of the Foundation to pay such Quarterly Research Payment are
subject to the fulfillment of each of the following conditions:

 

23

--------------------------------------------------------------------------------


 

[***]

 

provided, however, that the Foundation will pay each Quarterly Research Payment
to Isis no later than [***] after the date of the Foundation’s receipt of the
invoice for such Quarterly Research Payment, if Isis has, with respect to such
Quarterly Research Payment [***].

 

(g)                                 Invoicing; Payment Remittance.

 

(i)                                    Invoicing. At such time as Isis has, in
accordance with [***] of this Agreement, delivered to the Foundation the
[***], Isis will also deliver to the Foundation an invoice for the Additional
Project Activities Payment to be made by the Foundation for such period. At such
time as Isis has, in accordance with Section 5(e) of this Agreement, delivered
to the Foundation the [***] and [***] for a particular calendar quarter, Isis
will also deliver to the Foundation an invoice for the Quarterly Research
Payment to be made by the Foundation for such calendar quarter. Each invoice
delivered by Isis for a payment under this Agreement will (A) reference the
“RecID” number set forth in the footer of this Agreement, (B) be issued in US
Dollars, (C) be itemized and contain detailed information in respect of the
payment being billed under such invoice and (D) as applicable, include a copy of
all relevant receipts and/or invoices related to the payment being billed under
such invoice. Isis agrees that a) the invoice submitted by Isis in respect of
the final Quarterly Research Payment shall credit the Advance Research Payment
Amount against such final Quarterly Research Payment and b) if the amount of
final Quarterly Research Payment is less than the Advance Research Payment
Amount, Isis shall promptly make a payment to the Foundation in an amount equal
to the amount by which the Advance Research Payment Amount exceeded the amount
of the final Quarterly Research Payment.

 

(ii)                                Payment Remittance. Subject to the terms and
conditions of this Agreement, each payment to be made by the Foundation under
this Agreement will be due and payable by the Foundation within [***] of the
date of the receipt by the Foundation of the invoice issued by Isis in
accordance with this Agreement in respect of such payment. All payments made by
the Foundation under this Agreement will be paid by check in US Dollars and
remitted to Isis at the address set forth in Section 19 of this Agreement. Any
payment made by the Foundation under this Agreement in respect of an invoice
issued by Isis under this Agreement using a currency other than US Dollars will
be converted by the Foundation to US Dollars at the exchange rate prevailing on
or about the date that the Foundation remits such payment to Isis.

 

24

--------------------------------------------------------------------------------


 

Project Results

 

7.                                      Ownership of Project Results;
Notification and Delivery of Project Results; Withdrawal of Project Results;
Transfers of the Project Results to Collaborators.

 

(a)                                  Ownership of Project Results. Isis and the
Foundation will own [***] all Project Results. The ownership of the Project
Results will vest in the Parties in that manner immediately upon creation. Each
Party hereby assigns, and agrees to assign, to the other Party sufficient right,
title and interest in the Project Results to accomplish such ownership. Each of
Isis and the Foundation agrees that it will not sell or otherwise transfer
(including by sale of assets or stock or by merger or other business
combination) its title to any Project Results to any Third Party or Affiliate
unless such Third Party or Affiliate takes title to such Project Results
(i) subject to the rights of the non-transferring Party in such Project Results
under this Agreement and (ii) assumes the obligations of the transferring Party
with respect to such Project Results under this Agreement; provided, however,
that the transferring Party will (A) notify the non-transferring Party in
writing within 10 days after any such transfer and (B) provide the
non-transferring Party with a copy of the written assignment and assumption or
similar agreement between the transferring Party and the Third Party or
Affiliate transferee.

 

(b)                                  Notification and Delivery of Project
Results; Withdrawal of Project Results.

 

(i)                                    Notification and Delivery of Project
Results.

 

(A)                               General. Isis will inform the Foundation of,
and deliver, the Project Results to the Foundation within a reasonable period of
time following the conception, discovery, invention or production, as the case
may be, of each such Project Result through the Steering Committee meetings,
Project Reports and the transmittal of the raw data underlying the Project
Results pursuant to Section 5(f) of this Agreement.

 

(B)                               Delivery of Additional Project Activities
Project Results. Isis has informed the Foundation of, and delivered, the Project
Results relating to the programs of Research performed by, or on behalf of, Isis
as described in the Additional Project Activities Description to the Foundation
in a series of reports (collectively, the “Additional Project Activities Project
Results”). Within [***] of the Effective Date, the Additional Project Activities
Project Results previously delivered to the Foundation will be compiled by Isis
and organized into a master report and redelivered to the Foundation (the
“Additional Project Activities Project Results Report”), and will include an
activity index listing each slide/page of such report relevant to each
particular activity.

 

25

--------------------------------------------------------------------------------


 

(ii)                                Withdrawal of Project Results. If at any
time after informing the Foundation of the Project Results pursuant to
Section 7(b)(i) of this Agreement Isis determines that there is a reasonable
scientific basis to conclude that all or a portion of such Project Results are
not scientifically valid or accurate, Isis will promptly so notify the
Foundation in writing.

 

(c)                                  Transfers of the Project Results to
Collaborators; Uses of Project Results.

 

(i)                                    Transfers of the Project Results by Isis
to Third Party Collaborators; Uses of Project Results. Isis may transfer or have
transferred the Project Results to any of its Affiliates or one or more Third
Party collaborators; provided, that, any such Affiliate or Third Party
collaborator has entered into an agreement with Isis which requires such
Affiliate or Third Party collaborator to maintain similar, but no less
burdensome, obligations of confidentiality and non-use set forth in
Section 14(c) of this Agreement. Subject to the foregoing, Isis and each of its
Affiliates and Third Party collaborators shall only have the right to use the
Project Results for all uses and purposes permitted under this Agreement.

 

(ii)                                Transfers of the Project Results by the
Foundation to Foundation Collaborators; Uses of Project Results. The Foundation
may transfer or have transferred the Project Results to any of its Affiliates or
one or more Foundation Collaborators; provided, that, any such Affiliate or
Foundation Collaborator has entered into an agreement with the Foundation which
requires such Affiliate or Foundation Collaborator to maintain similar, but no
less burdensome, obligations of confidentiality and non-use set forth in
Section 14(c) of this Agreement. Subject to the foregoing, the Foundation and
each of its Affiliates and Foundation Collaborators shall only have the right to
(A) use the Project Results for all uses and purposes relating to HD Research
and Development and (B) exercise the license rights granted by Isis pursuant to
Section 10 and Section 12 of this Agreement.

 

Project Deliverables; Requests for Project Compounds

 

8.                                      Ownership of Project Deliverables;
Delivery of Project Deliverables; Transfers of the Project Deliverables to
Foundation Collaborators; Grant of HD Field of Use License to Isis; Isis’ Option
to Negotiate Additional License Rights Outside the HD Field of Use; Transfers of
the Project Deliverables to Foundation Collaborators; Requests for Project
Compounds; Approval of Foundation Project Compound Requests; Criteria for
Approving Foundation Project Compound Requests; Basis for Determination to not
Approve a Foundation Project Compound Request; Delivery of Approved Foundation
Requested Project Compounds; Use of Approved Foundation Requested Project
Compounds; Payment for Approved Foundation Requested Project Compounds;
Invoicing; Payment Remittance; Delivery and Use of Results Arising from the use
of the Project Deliverables.

 

26

--------------------------------------------------------------------------------


 

(a)                                  Ownership of Project Deliverables.
Notwithstanding any provision of this Agreement to the contrary, as between the
Foundation and Isis, the Foundation will solely own all Project Deliverables.
Isis hereby assigns, and agrees to assign, to the Foundation any and all right,
title and interest of Isis in and to the Project Deliverables. The ownership of
each Project Deliverable will vest in the Foundation immediately upon production
of such Project Deliverable. Upon the written request of the Foundation, Isis
will execute such documents and do all other acts and things as may be
reasonably deemed necessary by the Foundation to effectuate and assure that all
right, title and interest of Isis in and to each Project Deliverable vest in the
Foundation (or its designee). The Foundation will reimburse Isis for all
reasonable out-of-pocket costs and expenses actually incurred by Isis to execute
and deliver to the Foundation any such document(s) referred to immediately
above. For the avoidance of any doubt, notwithstanding any provision of this
Agreement to the contrary, the ownership of a Project Deliverable by the
Foundation does not grant any ownership rights to the Foundation in any
Intellectual Property embodied in or related to such Project Deliverable as the
ownership of any such Intellectual Property is governed solely by the terms of
Section 9 of this Agreement.

 

(b)                                  Delivery of Project Deliverables; Transfers
of the Project Deliverables to Foundation Collaborators; Grant of HD Field of
Use License to Isis; Isis’ Option to Negotiate Additional License Rights Outside
the HD Field of Use.

 

(i)                                    Delivery of Project Deliverables.
Promptly following the production of each Project Deliverable, Isis will deliver
such Project Deliverable to the Foundation. All Project Deliverables will be
shipped to the delivery point specified by the Foundation in writing to Isis.

 

(ii)                                Transfers of the Project Deliverables to
Foundation Collaborators; Grant of HD Field of Use License to Isis; Isis’ Option
to Negotiate Additional License Rights Outside the HD Field of Use.

 

(A)                               Transfers of the Project Deliverables to
Foundation Collaborators. The Foundation may transfer or have transferred the
Project Deliverables to one or more Foundation Collaborators; provided, that,
any such Foundation Collaborator has entered into an agreement with the
Foundation which requires such Foundation Collaborator to maintain similar, but
no less burdensome, obligations of confidentiality and non-use set forth in
Section 14(c) of this Agreement. The Foundation and the Foundation Collaborators
shall have the right to (A) use the Project Deliverables for all uses and
purposes relating to HD Research and Development and (B) exercise the license
rights granted by Isis pursuant to Section 10 and Section 12 of this Agreement

 

27

--------------------------------------------------------------------------------


 

(B)                               Grant of HD Field of Use License to Isis. The
Foundation hereby grants (and will require the Foundation Collaborators that use
any Project Deliverables to grant) Isis a fully paid-up, royalty-free,
irrevocable, perpetual, worldwide, non-exclusive license solely in the HD Field
of Use under any Intellectual Property that claims a method of using a Project
Compound conceived, discovered, invented, made or first reduced to practice in
the course of the Foundation’s or a Foundation Collaborator’s use of the Project
Deliverables.

 

(C)                               Isis’ Option to Negotiate Additional License
Rights Outside the HD Field of Use. In addition to the non-exclusive license
referred to in Section 8(b)(ii)(B) of this Agreement, the Foundation grants to
Isis an exclusive option (each, a “Project Deliverable Option”) to acquire a
worldwide license under any Intellectual Property that claims a method of using
a Project Compound conceived, discovered, invented, made or first reduced to
practice in the course of the Foundation’s or a Foundation Collaborator’s use of
the Project Deliverables for uses outside of the HD Field of Use, which option
will extend for a period (each, a “Project Deliverable Option Exercise Period”)
of three (3) months following receipt of a notice from the Foundation disclosing
any such Intellectual Property (which notice may be satisfied by the
Foundation’s delivery of the written reports described in Section 8(d) of this
Agreement). With respect to any such Intellectual Property that is subject to a
Project Deliverable Option, Isis shall exercise such Project Deliverable Option
by providing written notice to the Foundation prior to the expiration of the
Project Deliverable Option Exercise Period in respect of such Project
Deliverable Option. If Isis exercises a Project Deliverable Option, then Isis
shall have a period (each, a “Project Deliverables License Negotiation Period”)
of one hundred and twenty (120) days following the delivery by Isis of the
Project Deliverable Option Exercise Notice in respect of such Project
Deliverable Option within which to negotiate and execute a license in respect of
the Intellectual Property subject to such Project Deliverable Option. Each of
the Foundation and Isis agree (1) to negotiate any such license in good faith
and (2) that, upon the mutual agreement of the Foundation and Isis, to extend
the Project Deliverable License Negotiation Period in respect of such license
for an additional period(s) not to exceed an additional one hundred and twenty
(120) days, in the aggregate.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Requests for Project Compounds; Approval of
Foundation Project Compound Requests; Criteria for Approving Foundation Project
Compound Requests; Basis for Determination to not Approve a Foundation Project
Compound Request; Delivery of Approved Foundation Requested Project Compounds;
Use of Approved Foundation Requested Project Compounds; Grant of HD Field of Use
License to Isis; Isis’ Option to Negotiate Additional License Rights Outside the
HD Field of Use; Payment for Approved Foundation Requested Project Compounds;
Invoicing; Payment Remittance.

 

(i)                                    Requests for Project Compounds. At any
time, and from time to time, during the period beginning on [***] and ending on
the date that is [***] following the expiration or termination of the Term (the
“Foundation Project Compound Request Period”), the Foundation may request that
Isis provide the Foundation with one or more Project Compounds for use by the
Foundation to conduct defined research activities by providing a written notice
(the “Foundation Project Compound Request Notice”) to Isis (A) identifying each
Project Compound (each such Project Compound, a “Foundation Requested Project
Compound”) and the requested amount thereof (with a minimum requested amount per
Foundation Requested Project Compound of [***]) and (B) a reasonably detailed
description of the proposed research activities (each such program of proposed
research activities, a “Foundation Project Compound Study”) to be conducted
using each Foundation Requested Project Compound.

 

(ii)                                Approval of Foundation Project Compound
Requests; Criteria for Approving Foundation Project Compound Requests; Basis for
Determination to not Approve a Foundation Project Compound Request.

 

(A)                               Approval of Foundation Project Compound
Requests. Within [***] of the receipt by Isis of a Foundation Project Compound
Request Notice, Isis will make a determination regarding the Foundation’s
request for the use of the Foundation Requested Project Compounds for the
Foundation Requested Project Compound Studies specified in such Foundation
Project Compound Request Notice. As part of Isis’ consideration of any such
request, Isis may request that the Parties convene a Steering Committee meeting
(or, after the Term, convene representatives of each Party) to facilitate its
consideration of any such request. With respect to any decision regarding the
approval of any request by the Foundation to use Foundation Requested Project
Compounds for the Foundation Requested Project Compound Studies, Isis will
(1) act in good faith and on a responsive basis and (2) make such decision on a
reasonable basis using the criteria set forth in this Section 8(c)(ii). Each
Foundation Requested Project Compound and each Foundation Project Compound Study
that is approved by

 

29

--------------------------------------------------------------------------------


 

Isis in accordance with this Section 8(c)(ii) will, for all purposes of this
Agreement, be referred to as an “Approved Foundation Requested Project Compound”
and “Approved Foundation Project Compound Study”, respectively.

 

(B)                               Criteria for Approving Foundation Project
Compound Requests. Isis will approve each request by the Foundation to use a
Foundation Requested Project Compound for a Foundation Project Compound Study
unless any of the following are determined by Isis to be true:

 

[***]

 

(C)                               Basis for Determination to not Approve a
Foundation Project Compound Request. If Isis does not approve a request by the
Foundation to use a Foundation Requested Project Compound for a Foundation
Project Compound Study, Isis will, no later than [***] of the receipt by Isis of
a Foundation Project Compound Request Notice for such request, deliver to the
Foundation a written notice setting forth in reasonable detail Isis’ basis under
the criteria set forth in Section 8(c)(ii)(B) of this Agreement for not
approving such request. Isis agrees that, if Isis does not approve such a
request, the Foundation may dispute such determination by Isis and seek
resolution pursuant to Section 5(a)(iii)(B) of this Agreement.

 

(iii)                            Delivery of Approved Foundation Requested
Project Compounds. Following Isis’ approval of a request by the Foundation to
use a Foundation Requested Project Compound for a Foundation Project Compound
Study, Isis will use reasonable commercial efforts to (A) manufacture such
Approved Foundation Requested Project Compound in accordance with the standards
and specifications developed for such Approved Foundation Requested Project
Compound during the course of the conduct of the Project and (B) supply the
Foundation with the amount of such Approved Foundation Requested Project
Compound within a reasonable period of time following such approval.

 

(iv)                               Use of Approved Foundation Requested Project
Compounds; Grant of HD Field of Use License to Isis; Isis’ Option to Negotiate
Additional License Rights Outside the HD Field of Use.

 

(A)                               Use of Approved Foundation Requested Project
Compounds. The Foundation agrees that each Approved Foundation Requested Project
Compound will be used by the Foundation and the Foundation Collaborators for the
sole purpose of conducting the Approved Foundation Project Compound Study for
which such Approved Foundation Requested Project Compound was approved.

 

30

--------------------------------------------------------------------------------


 

(B)                               Grant of HD Field of Use License to Isis. The
Foundation hereby grants (and will require the Foundation Collaborators that use
any Approved Foundation Requested Project Compound to grant) Isis a fully
paid-up, royalty-free, irrevocable, perpetual, worldwide, non-exclusive license
solely in the HD Field of Use under any Intellectual Property that claims a
method of using an Approved Foundation Requested Project Compound conceived,
discovered, invented, made or first reduced to practice in the course of the
Foundation’s or a Foundation Collaborator’s use of an Approved Foundation
Requested Project Compound.

 

(C)                               Isis’ Option to Negotiate Additional License
Rights Outside the HD Field of Use. In addition to the non-exclusive license
referred to in Section 8(c)(iv)(B) of this Agreement, the Foundation grants to
Isis an exclusive option (each, an “Approved Foundation Requested Project
Compound Option”) to acquire a worldwide license under any Intellectual Property
that claims a method of using an Approved Foundation Requested Project Compound
conceived, discovered, invented, made or first reduced to practice in the course
of the Foundation’s or a Foundation Collaborator’s use of the Approved
Foundation Requested Project Compound for uses outside of the HD Field of Use,
which option will extend for a period (each, an “Approved Foundation Requested
Project Compound Option Exercise Period”) of three (3) months following receipt
of a notice from the Foundation disclosing any such Intellectual Property (which
notice may be satisfied by the Foundation’s delivery of the written reports
described in Section 8(d) of this Agreement). With respect to any such
Intellectual Property that is subject to an Approved Foundation Requested
Project Compound Option, Isis shall exercise such Approved Foundation Requested
Project Compound Option by providing written notice to the Foundation prior to
the expiration of the Approved Foundation Requested Project Compound Option
Exercise Period in respect of such Approved Foundation Requested Project
Compound Option. If Isis exercises an Approved Foundation Requested Project
Compound Option, then Isis shall have a period (each, an “Approved Foundation
Requested Project Compound License Negotiation Period”) of one hundred and
twenty (120) days following the delivery by Isis of the Approved Foundation
Requested Project Compound Option Exercise Notice in respect of such Approved
Foundation Requested Project Compound Option within which to negotiate

 

31

--------------------------------------------------------------------------------


 

and execute a license in respect of the Intellectual Property subject to such
Approved Foundation Requested Project Compound Option. Each of the Foundation
and Isis agree (1) to negotiate any such license in good faith and (2) that,
upon the mutual agreement of the Foundation and Isis, to extend the Approved
Foundation Requested Project Compound License Negotiation Period in respect of
such license for an additional period(s) not to exceed an additional one hundred
and twenty (120) days, in the aggregate.

 

(v)                                   Payment for Approved Foundation Requested
Project Compounds; Invoicing; Payment Remittance. The Foundation will pay Isis a
fee of US$[***] per [***] (or portion thereof) per Approved Foundation Requested
Project Compound delivered to the Foundation pursuant to, and in accordance
with, this Section 8(c). Simultaneously with the delivery of each Approved
Foundation Requested Project Compound, Isis will deliver to the Foundation an
invoice for payment in respect of such Approved Foundation Requested Project
Compound. Each invoice delivered by Isis for an Approved Foundation Requested
Project Compound will (A) reference the “RecID” number set forth in the footer
of this Agreement, (B) be issued in US Dollars and (C) be itemized and contain
detailed information in respect of the Approved Foundation Requested Project
Compound being billed for under such invoice. Subject to the terms and
conditions of this Agreement, each payment to be made by the Foundation in
respect of an Approved Foundation Requested Project Compound under this
Agreement will be due and payable by the Foundation within 60 days of the date
of the receipt by the Foundation of the invoice issued by Isis in accordance
with this Agreement in respect of such payment. All such payments made by the
Foundation under this Agreement will be paid by check in US Dollars and remitted
to Isis at the address set forth in Section 19 of this Agreement. For the
avoidance of doubt, unless otherwise approved by the Steering Committee pursuant
to Section 13(a)(ii)(E) of this Agreement, the (1) cost of any Approved
Foundation Requested Project Compound Studies conducted by the Foundation or the
Foundation Collaborators and (2) amounts paid to Isis under this
Section 8(c)(v) for Approved Foundation Requested Project Compounds, will not be
reimbursed by Isis under this Agreement, and will not be considered “Revenue”
under Section 13 of this Agreement.

 

(d)                                  Delivery and Use of Results Arising from
the use of the Project Deliverables. The Foundation will deliver to Isis a
written report setting forth a summary of all data, formulae, methods, outcomes,
protocols or other results produced by the Foundation or any Foundation
Collaborator using the Project Deliverables (including any Approved Foundation
Requested Project Compound). Each such report (A) will be delivered to Isis
within a reasonable period of time following the completion of the research
activities in which the Project Deliverables were

 

32

--------------------------------------------------------------------------------


 

used, (B) will be in substantially the same format and contain the same degree
of detail as the Foundation generally uses to communicate such information
internally and to its Third Party research collaborators and (C) will include a
copy of (1) each report related such results received by the Foundation from a
Third Party or Affiliate and (2) all final versions of written documents created
by the Foundation summarizing such results and not otherwise included in the any
of the reports described in (1) above that are delivered to Isis. Isis agrees
that all reports and results delivered by the Foundation to Isis pursuant to
this Section 8(d) shall be deemed the Confidential Information of the Foundation
and, notwithstanding any other provision of this Agreement, may only be (a) used
by Isis for Research and Development, (b) disclosed in accordance with, and to
only those Third Parties and Affiliates expressly permitted by, Section 14(c) of
this Agreement, and (c) licensed by Isis to a Third Party under a Commercial
License (subject to such Third Party’s agreement to keep such reports and
results confidential under terms no less restrictive as those set forth in
Section 14 of this Agreement). Isis acknowledges and agrees that,
notwithstanding the foregoing, except as otherwise provided in this
Section 8(d) or Section 8(b)(ii) or Section 8(c)(iv) of this Agreement, no
license or other rights are granted to Isis with respect to any Intellectual
Property covering or claiming, or otherwise embodied in, such reports or the
information contained therein.

 

Intellectual Property

 

9.                                      Ownership of Background Intellectual
Property; Ownership of Project Intellectual Property; Grant of Exclusive License
to the Project HD Intellectual Property by the Foundation Outside the HD Field
of Use; Disclosure of Inventions; Inventorship; Prosecution of Patentable
Project HD Intellectual Property; Disclaimer of Interest in Patentable Project
Intellectual Property; Infringement or Misappropriation of Project Intellectual
Property.

 

(a)                                  Ownership of Background Intellectual
Property.

 

(i)                                    Ownership of Isis Background Intellectual
Property. As between the Foundation and Isis, Isis will solely own all Isis
Background Intellectual Property. Except as expressly set forth in this
Agreement, the Foundation will have no ownership or other interest in any Isis
Background Intellectual Property.

 

(ii)                                Ownership of Foundation Background
Intellectual Property. As between the Foundation and Isis, the Foundation will
solely own all Foundation Background Intellectual Property. Except as expressly
set forth in this Agreement, Isis will have no ownership or other interest in
any Foundation Background Intellectual Property.

 

33

--------------------------------------------------------------------------------


 

(b)                                  Ownership of Project Intellectual Property;
Grant of Exclusive License to the Project HD Intellectual Property by the
Foundation Outside the HD Field of Use.

 

(i)                                    Ownership of Project Intellectual
Property.

 

(A)                               Ownership of Project Non-HD Intellectual
Property. As between the Foundation and Isis, Isis will solely own all Project
Non-HD Intellectual Property. Except as expressly set forth in this Agreement,
the Foundation will have no ownership or other interest in any Project Non-HD
Intellectual Property.

 

(B)                               Ownership of Project HD Intellectual Property.
Isis and the Foundation will own [***] all Project HD Intellectual Property. The
ownership of the Project HD Intellectual Property will vest in the Parties in
that manner immediately upon creation. Each Party hereby assigns to the other
Party sufficient right, title and interest in the Project HD Intellectual
Property to accomplish such ownership. Neither Isis nor the Foundation will sell
or otherwise transfer (including by sale of assets or stock or by merger or
other business combination) its title to any Project HD Intellectual Property
(including any Reverted Project HD Intellectual Property (as defined in
Section 9(b)(iii)(A) of this Agreement)) to any Third Party or Affiliate unless
such Third Party or Affiliate takes title to such Project HD Intellectual
Property (1) subject to the rights of the non-transferring Party in such Project
HD Intellectual Property under this Agreement and (2) assumes in writing the
obligations of the transferring Party with respect to such Project HD
Intellectual Property under this Agreement, including the limitations under this
Agreement relating to the transferring Party’s use of such Project HD
Intellectual Property; provided, however, that the transferring Party will a)
notify the non-transferring Party in writing within 10 days after any such
transfer and b) provide the non-transferring Party with a copy of the relevant
part of the written assignment and assumption or similar agreement between the
transferring Party and the Third Party or Affiliate transferee.

 

(ii)                                Grant of Exclusive License to the Project HD
Intellectual Property by the Foundation Outside the HD Field of Use. The
Foundation grants to Isis a fully paid-up, royalty-free, worldwide exclusive
license under any Project HD Intellectual Property (including (A) any patent
application, divisional, continuation, continuation-in-part, substitute,
renewal, reexamination, extension or reissue in respect of any applicable patent
or (B) any intellectual property rights claimed in respect of any applicable
patent), to use the Project HD Intellectual Property for any use or purpose
outside the HD Field of Use. The license rights granted by the Foundation

 

34

--------------------------------------------------------------------------------


 

under this Section 9(b)(ii) will be subject to termination by the Foundation in
the event of Isis’ material breach of this Agreement if such material breach is
not cured within 45 days following receipt by Isis of notice of such material
breach.

 

(iii)                            Reversion of Foundation’s Rights in Project HD
Intellectual Property.

 

(A)                               Reversion of Foundation’s Rights in Project HD
Intellectual Property. Upon the termination of this Agreement by the Foundation
pursuant to Section 17(b)(i) of this Agreement, subject to (1) the rights
reserved by the Foundation pursuant to Section 9(b)(iii)(B) of this Agreement
and (2) the Foundation’s Revenue (as defined in Section 13(a) of this Agreement)
sharing rights set forth in Section 13 of this Agreement, all of the
Foundation’s right, title and interest in and to the Project HD Intellectual
Property will revert to Isis (after such termination, all Project HD
Intellectual Property shall also be referred to herein as “Reverted Project HD
Intellectual Property”).

 

(B)                               The Foundation’s Right to Use Reverted Project
HD Intellectual Property. With respect to all Reverted Project HD Intellectual
Property, the Foundation hereby reserves, and Isis hereby grants to the
Foundation, a fully paid-up, royalty-free, irrevocable, perpetual, world-wide
non-exclusive license (including a license under any related Intellectual
Property rights) for all uses and purposes related to HD Research and
Development including to (1) make, have made, use and have used products or
processes resulting from such Reverted Project HD Intellectual Property,
(2) practice and have practiced such Reverted Project HD Intellectual Property
and (3) use and have used the Confidential Information relating to such Reverted
Project HD Intellectual Property; provided, however, that, the foregoing license
(1) will be for HD Research and Development only, (2) will not include any right
to manufacture or distribute for sale or sell, (3) will not be subject to
royalties or other fees and (4) will include the right to grant sublicenses on
the same terms; provided, further that, such sublicense (i) is granted without
payment of royalties, other fees or profit and (ii) prohibits the sublicensee
from granting sublicenses.

 

(c)                                  Disclosure of Inventions; Inventorship.

 

(i)                                    Disclosure of Inventions. If either Party
believes that any Intellectual Property has been conceived, discovered,
invented, made or first reduced to practice in the course of the performance of
the Research, such Party will promptly give notice (each, an “Invention Notice”)
of such Intellectual Property to the other Party.

 

35

--------------------------------------------------------------------------------


 

(ii)                                Inventorship. The identity of the
inventor(s) of all patentable Intellectual Property that has been conceived,
discovered, invented, made or first reduced to practice in the course of the
performance of the Research will be determined in accordance with United States
Patent law (or, if the jurisdiction in which patent or other protection is being
sought does not permit the application of United States Patent law to identify
the inventor, then in accordance with the applicable law in that jurisdiction).

 

(d)                                  Prosecution of Patentable Project HD
Intellectual Property.

 

(i)                                    Responsibility for Prosecution of
Patentable Project HD Intellectual Property. Isis will prepare, file, prosecute
and maintain the appropriate filings in respect of any Patentable Project HD
Intellectual Property including filing (A) a provisional patent application or
(B) a patent application (including a patent application corresponding to a
previously filed provisional patent application) claiming any such Patentable
Project HD Intellectual Property in the United States and in such other
jurisdictions as the Steering Committee jointly determine in good faith are
necessary in order to protect Isis’ and the Foundation’s rights in such
Patentable Project HD Intellectual Property. Isis will ensure that all such
filings are filed in the name of Isis and the Foundation as co-owners.

 

(ii)                                Foundation Election to have Prosecution of
Patentable Project HD Intellectual Property Initiated. At any time and from time
to time, the Foundation will have the right to elect to cause Isis to prepare,
file, prosecute and maintain the appropriate filings in respect of any
Patentable Project HD Intellectual Property which is the subject of an Invention
Notice by providing notice (a “Foundation Patent Filing Election Notice”) of
such election to Isis. Promptly following the receipt of a Foundation Patent
Filing Election Notice, Isis will, to the extent not prohibited by any
Commercial License then in effect, prepare, file, prosecute and maintain the
appropriate filings in respect of the Patentable Project Intellectual Property
which is the subject of a Foundation Patent Filing Election Notice, including
filing (A) a provisional patent application or (B) a patent application
(including a patent application corresponding to a previously filed provisional
patent application) claiming any such Patentable Project Intellectual Property
in the United States and in such other jurisdictions as the Steering Committee
jointly determine in good faith are necessary in order to protect Isis’ and the
Foundation’s rights in such Patentable Project HD Intellectual Property. Isis
will ensure that all such filings are filed in the name of Isis and the
Foundation as co-owners.

 

(iii)                            Covenants of Isis. With respect to the
prosecution and maintenance by Isis of any Patentable Project HD Intellectual
Property pursuant to this Section 9(d), Isis will use commercially reasonable
efforts to promptly (A)

 

36

--------------------------------------------------------------------------------


 

give all notices required by, and comply with all other requirements of,
applicable law to reasonably preserve the Parties’ rights in such Patentable
Project HD Intellectual Property as appropriate; (B) prepare, file, prosecute
and maintain, as applicable, the appropriate filings and patents to reasonably
protect the Parties’ rights in such Patentable Project HD Intellectual Property;
(C) provide the Foundation with a copy of any proposed filings in respect of
such Patentable Project HD Intellectual Property at least 15 days prior to the
filing of such proposed filings; (D) provide the Foundation with a copy of any
provisional patent application or patent application filed claiming such
Patentable Project HD Intellectual Property; (E) provide the Foundation with
copies of all correspondence and other documents relating to the prosecution and
maintenance of such Patentable Project HD Intellectual Property that come into
the possession or control of Isis; and (F) such other documents and information
related to such Patentable Project HD Intellectual Property as the Foundation
may reasonably request and Isis can provide without incurring unreasonable cost
and expense.

 

(iv)                               Patent Expenses. Each Party will be
responsible for 100% of the Patent Expenses incurred by such Party.

 

(e)                                  Disclaimer of Interest in Patentable
Project HD Intellectual Property.

 

(i)                                    Disclaimer Notice. With respect to any
Patentable Project HD Intellectual Property, either Party may, at any time,
disclaim its interest in such Patentable Project HD Intellectual Property by
providing notice of such election (“Patentable Project HD Intellectual Property
Disclaimer Notice”) to the other Party. Isis will be deemed to have disclaimed
its interest in any Patentable Project HD Intellectual Property that is the
subject of a Foundation Patent Filing Election Notice if Isis fails to comply
with the obligations set forth in Section 9(d) of this Agreement with respect to
such Patentable Project HD Intellectual Property within 45 days of Isis’ receipt
of the Patentable Project HD Intellectual Property Disclaimer Notice in respect
of such Patentable Project HD Intellectual Property.

 

(ii)                                Effect of Disclaimer Notice. In the event
that a Patentable Project HD Intellectual Property Disclaimer Notice is
delivered by either Party in respect of Patentable Project HD Intellectual
Property: (A) the disclaiming Party hereby assigns its ownership interest in
such Patentable Project HD Intellectual Property to the non-disclaiming Party
without consideration, and will execute all documents reasonably necessary to
perfect such assignment at the non-disclaiming Party’s cost; (B) except as
expressly set forth in this Agreement, the disclaiming Party will have no
further rights to such Patentable Project HD Intellectual Property; and (C) the
disclaiming Party will, at any time during and after the term of this

 

37

--------------------------------------------------------------------------------


 

Agreement, cooperate with the non-disclaiming Party without consideration but at
the expense of the non-disclaiming Party in preparing, filing, prosecuting and
maintaining, as applicable, the appropriate filings to protect the
non-disclaiming Party’s rights in such Patentable Project HD Intellectual
Property, including obtaining execution by its employees of any documents
necessary in connection with such activities. Each of the Parties will use
reasonable efforts to keep the other Party advised of its deliberations
regarding its determinations as to electing to disclaim its interest in any
Patentable Project HD Intellectual Property.

 

(f)                                    Infringement or Misappropriation of
Project Intellectual Property.

 

(i)                                    Infringement or Misappropriation of
Project Intellectual Property by Third Parties. Each Party will promptly notify
each other in writing of any alleged or threatened infringement or
misappropriation of any Project Intellectual Property of which it becomes aware.
In connection with any such alleged or threatened infringement or
misappropriation, each Party will confer and take such action and allocate
recoveries in such manner as they in good faith may mutually agree. Neither Isis
nor the Foundation will settle a claim brought against a Third Party in respect
of such infringement or misappropriation without the consent of the other Party,
which consent will not be unreasonably withheld, delayed or conditioned.

 

(ii)                                Infringement or Misappropriation Claims by
Third Parties Related to Project Intellectual Property. Each Party will promptly
notify the other Party in writing if any Third Party alleges that the use or
practice of any Project Intellectual Property infringes or misappropriate such
Third Party’s Intellectual Property rights. In connection with any such alleged
infringement or misappropriation, each Party will confer and take such action in
such manner as they in good faith may mutually agree. Neither Party will settle
a claim brought by a Third Party in respect of such infringement or
misappropriation without the consent of the other Party, which consent will not
be unreasonably withheld, delayed or conditioned.

 

(iii)                            Infringement or Misappropriation Outside of the
HD Field of Use. Notwithstanding the foregoing in this Section 9(f), Isis has
the sole right (but not the obligation) to assume direction and control of the
prosecution and/or defense of any claim against or alleged by a Third Party
outside of the HD Field of Use that involves actual or potential infringement or
misappropriation of any Project Intellectual Property, or alleges that the use
or practice of any Project Intellectual Property infringes or misappropriates a
Third Party’s Intellectual Property rights (Isis’ right shall include the sole
right to settle such a claim in Isis’ sole discretion, provided that such
settlement does not (A) admit any fault or negligence on the part of the
Foundation and/or its Affiliates, (B) impose any obligation on the Foundation
and/or its Affiliates or (C) without the prior

 

38

--------------------------------------------------------------------------------


 

written consent of the Foundation (which consent shall not unreasonably
withheld, conditioned or delayed), adversely affect the Foundation and/or its
Affiliates in any way.

 

10.                               Licenses to Project HD Intellectual Property
and Project Compounds in the HD Field of Use.

 

(a)                                  Commercialization of Project HD
Intellectual Property and Project Compounds; Reservation of Rights Regarding
Project HD Intellectual Property and Project Compounds.

 

(i)                                    Commercialization of Project HD
Intellectual Property and Project Compounds. Except as expressly permitted by
this Agreement, neither Party will use or otherwise exploit any Project HD
Intellectual Property or any Project Compound for any use or purpose or grant
any license of any Project HD Intellectual Property or any Project Compound for
any use or purpose. Except as expressly permitted by Section 10(a)(ii) of this
Agreement, (1) the use or other exploitation of any Project HD Intellectual
Property or any Project Compound by either of the Parties, an Affiliate of
either Party or a Third Party and (2) the grant of any license of any Project HD
Intellectual Property or any Project Compound by either of the Parties to an
Affiliate of either Party or a Third Party, in each case for uses other than
Research and Development in the HD Field of Use, will only be done pursuant to
the grant of a commercial license under a license agreement executed by both
Parties (any such license will hereinafter be referred to as a “Commercial
License”). For the avoidance of any doubt, the Parties agree that this
Section 10 shall not apply to a) the use or other exploitation or b) the grant
of any license for any purpose of any Project HD Intellectual Property or any
Project Compound outside the HD Field of Use.

 

(ii)                                Reservation of Rights by the Parties to
Grant Certain Licenses.

 

(A)                               Isis’ Right to Use Project Intellectual
Property and Project Compounds. Isis reserves the right to use any Project HD
Intellectual Property and any Project Compound for all uses and purposes
relating to Research and Development.

 

(B)                               Isis’ Right to Grant Research and Development
Licenses. Isis reserves the right to grant non-exclusive licenses throughout the
world in respect of any Project HD Intellectual Property or any Project Compound
for all uses and purposes relating to Research and Development.

 

(C)                               Foundation’s Right to Use Project HD
Intellectual Property and Project Compounds. The Foundation reserves the right
to use

 

39

--------------------------------------------------------------------------------


 

any Project HD Intellectual Property and any Project Compound for all uses and
purposes relating to HD Research and Development.

 

(D)                               Foundation’s Right to Grant HD Research and
Development Licenses. The Foundation reserves the right to grant non-exclusive
licenses throughout the world in respect of any Project HD Intellectual Property
or any Project Compound for all uses and purposes relating to HD Research and
Development.

 

(b)                                  Conduct of Human Clinical Trials.

 

(i)                                    Obligation to the Parties to Confer. Isis
and the Foundation will confer with each other on the conduct of human clinical
trials involving any Project Compound prior to the initiation of any human
clinical trials for such Project Compound.

 

(ii)                                Isis’ Right to Conduct Human Clinical
Trials. Subject to Section 10(b)(i) of this Agreement, but notwithstanding any
other provision of this Agreement, Isis will have the right to conduct human
clinical trials involving any Project Compound.

 

(iii)                            Foundation’s Right to Conduct Human Clinical
Trials. Subject to Section 10(b)(i) of this Agreement, if (A) within [***] of
Isis’ receipt of a request from the Foundation for Isis to undertake the conduct
of a human clinical trial involving a Project Compound reasonably required to
advance such Project Compound for the diagnosis, treatment, cure or prevention
of Huntington’s disease, Isis does not agree to promptly initiate and conduct
such a human clinical trial or (B) the Parties decide that the Foundation will
conduct human clinical trials concurrently with a human clinical trial being
conducted by Isis, the Foundation will have the right to conduct human clinical
trials on its own or through or with a Third Party selected by the Foundation.
For the avoidance of doubt, the Foundation will have the right to use Isis
Background Intellectual Property, Project HD Intellectual Property and Project
Compounds for the conduct of any such human clinical trials.

 

(c)                                  Right to Make Proposal Regarding the
Granting of a Commercial License.

 

(i)                                    The Parties agree (1) that either Party
may submit to the Parties for their consideration under this Section 10 a
proposal for the granting of a Commercial License and (2) to consult and make a
determination regarding the granting of a Commercial License in respect of such
proposal in accordance with the provisions of this Section 10.

 

40

--------------------------------------------------------------------------------


 

(ii)                                If (1) the Parties are evaluating multiple
proposals (including one submitted by Isis or an Affiliate of Isis pursuant to
which Isis or an Affiliate of Isis would be granted a Commercial License (the
“Isis Proposal”)) to determine whether or not the principles and guidelines set
forth in this Section 10 for the granting of a Commercial License have been
satisfied and (2) more than one of such proposals (including an Isis Proposal)
satisfies the principles and guidelines set forth in this Section 10 on a
substantially equivalent basis, the Foundation agrees to accept the Isis
Proposal and agrees to grant a Commercial License to Isis in accordance with
this Section 10.

 

(d)                                  Principles and Guidelines for Granting
Commercial Licenses.

 

(i)                                    Good Faith Consultations. The Parties
will consult, and work in a collaborative fashion, with each other in accordance
with the provisions of this Section 10 concerning the grant of any Commercial
License. With respect to any decision regarding the granting of any Commercial
License, the Parties will (A) act in good faith and on a responsive basis and
(B) make such decision on a reasonable basis using the principles and guidelines
set forth in this Section 10(d). In addition, neither Isis nor the Foundation
will unreasonably withhold, delay or condition their consent to a Commercial
License or demand additional payments beyond those required under this
Agreement.

 

(ii)                                Fundamental Principles and Guidelines. A
Commercial License will be granted if and only if the Parties mutually agree
that the granting of such Commercial License is reasonably likely to:

 

(A)                               maximize the impact on the health and
well-being of Huntington’s disease patients;

 

(B)                               maximize the availability of diagnostic or
therapeutic products to Huntington’s disease patients; and

 

(C)                               maximize the speed of which diagnostic or
therapeutic products are available to Huntington’s disease patients.

 

(iii)                            Availability of Products as Primary Factor for
Granting Commercial Licenses. Subject to Section 10(d)(iv), if (A) the Parties
are evaluating multiple proposals (including an Isis Proposal) for the granting
of a Commercial License, (B) more than one of the proposals satisfies the
principles and guidelines set forth in this Section 10 (other than (1) the
proposed economic terms and (2) the proposed time frame for making the
diagnostic or therapeutic product which is to be the subject of such Commercial
License available to Huntington’s disease patients) on a substantially
equivalent basis; and (C) one of the proposals sets forth a

 

41

--------------------------------------------------------------------------------


 

time frame for making the diagnostic or therapeutic product which is to be the
subject of such Commercial License available to Huntington’s disease patients
that is substantially shorter than those set forth in the other proposals being
considered by the Parties, then the proposal setting forth such substantially
shorter time frame, if accompanied by firm diligence obligations, will be
accepted by the Parties and a Commercial License granted to the entity making
such proposal even if the economic terms of such proposal are substantially less
than those set forth in the other proposals being considered by the Parties.

 

(iv)                               Commercial License Agreement Terms and
Conditions. In addition to the principles and guidelines set forth in
Section 10(d)(ii) and Section 10(d)(iii) of this Agreement, a Commercial License
will be granted if and only if the Parties mutually agree that the terms and
conditions of the license agreement in respect of such Commercial License
incorporates the following terms, principles and guidelines:

 

(A)                               reasonable performance milestones and a
demonstrated capacity of the licensee to be able to meet those milestones; and

 

(B)                               reasonable business and other terms and
conditions that are in keeping with the then existing market standards for
agreements of such type and nature in respect of similar technology and in
similar disease indications.

 

(e)                                  Resolution of Disputes Regarding the
Granting of Commercial Licenses. If the Parties cannot reach a mutual agreement
regarding the granting of a Commercial License in respect of a proposal for the
granting of a Commercial License submitted by either of the Parties for their
consideration in accordance with the provisions of this Section 10 (each, a
“Commercial License Grant Dispute”), either Party may submit such Commercial
License Grant Dispute to B. Lynne Parshall, in the case of Isis (or such other
individual identified in writing by Isis), and Robi Blumenstein, in the case of
the Foundation (or such other individual identified in writing by the
Foundation), for resolution by providing a written notice (each, a “Internal
Commercial License Grant Dispute Resolution Notice”) to the other Party setting
forth in reasonable detail the basis of such Commercial License Grant Dispute.
Such individuals will, within 20 days after such Internal Commercial License
Grant Dispute Resolution Notice is delivered, meet and attempt in good faith to
resolve such Commercial License Grant Dispute. If such Commercial License Grant
Dispute is not resolved within such 20-day period, either Party may require that
the Parties submit such Commercial License Grant Dispute for resolution by an
independent Third Party with appropriate qualifications for resolution to
evaluate such matter (a “Neutral Expert”) by providing a written notice (an
“External Commercial License Grant Dispute Resolution Notice”) to such effect
that identifies the Commercial License Grant Dispute to be resolved to the other
Party within 15 days after the end of

 

42

--------------------------------------------------------------------------------


 

such 20-day period. If the Parties fail to agree on a Neutral Expert within 10
days after an External Commercial License Grant Dispute Resolution Notice is
delivered, then each Party will submit the name and qualifications of one
proposed Neutral Expert, along with a written statement not to exceed five
pages that identifies the issue(s) to be decided, to JAMS in Denver, Colorado,
pursuant to its Streamlined Arbitration Rules and Procedures, with a copy to the
other Party, and JAMS will appoint a single arbitrator, who will be authorized
solely to select, within 10 days of his or her appointment and pursuant to this
Section 10(e), which Party’s proposed Neutral Expert will be designated for
resolution of such matter, which decision will be final and binding on both
Parties. Upon the designation of the Neutral Expert, each Party will have 10
days to submit any appropriate materials to such Neutral Expert, with copies to
the other Party. No Party will communicate with the Neutral Expert except by
written communications copied to the other Party, or orally in the physical or
telephonic presence of the other Party. The Neutral Expert will render a written
decision within 15 days after the deadline for submission of materials from the
Parties. The decision of the Neutral Expert will be final and binding on both
Parties. The Parties agree that any and all such deliberations will be
confidential.

 

(f)                                    Grants of Non-Exclusive Licenses Under
Disclaimed Patentable Project Intellectual Property.

 

(i)                                    Grant of Non-Exclusive License to the
Foundation. With respect to each patent (including (A) any patent application,
divisional, continuation, continuation-in-part, substitute, renewal,
reexamination, extension or reissue in respect of such patent or (B) any
intellectual property rights claimed in respect of such patent) claiming
Patentable Project HD Intellectual Property that the Foundation has disclaimed
its interest pursuant to Section 9(e) of this Agreement (the “Foundation
Disclaimed Intellectual Property”), Isis hereby grants the Foundation a fully
paid-up, royalty-free, irrevocable, perpetual, worldwide non-exclusive license,
with the limited right to sublicense as set forth in this Section 10(f)(i),
under such Foundation Disclaimed Intellectual Property for HD Research and
Development, including a license to (1) make, have made, use, have used, import
and have imported any product covered by such Foundation Disclaimed Intellectual
Property, (2) practice and have practiced any method or process covered by such
Foundation Disclaimed Intellectual Property, and (3) use and have used the
Confidential Information relating to such Foundation Disclaimed Intellectual
Property, in each case solely for HD Research and Development. The foregoing
license a) will be for HD Research and Development only, b) will not include any
right to manufacture or distribute for sale or sell, c) will not be subject to
royalties or other fees and d) will include the right to grant sublicenses on
the same terms; provided, that, such sublicense 1) is granted without payment of
royalties, other fees or profit and 2) prohibits the sublicensee from granting
sublicenses.

 

43

--------------------------------------------------------------------------------


 

(ii)                                Grant of Non-Exclusive License to Isis. With
respect to each patent (including (A) any patent application, divisional,
continuation, continuation-in-part, substitute, renewal, reexamination,
extension or reissue in respect of such patent or (B) any intellectual property
rights claimed in respect of such patent) claiming Patentable Project HD
Intellectual Property that Isis has disclaimed its interest pursuant to
Section 9(e) of this Agreement (the “Isis Disclaimed Intellectual Property”),
the Foundation hereby grants Isis a fully paid-up, royalty-free, irrevocable,
perpetual, worldwide non-exclusive license, with the limited right to sublicense
as set forth in this Section 10(f)(ii), under such Isis Disclaimed Intellectual
Property for Research and Development, including a license to (1) make, have
made, use, have used, import and have imported any product covered by such Isis
Disclaimed Intellectual Property, (2) practice and have practiced any method or
process covered by such Isis Disclaimed Intellectual Property and (3) use and
have used the Confidential Information relating to such Isis Disclaimed
Intellectual Property, in each case solely for Research and Development. The
foregoing license a) will be for Research and Development only, b) will not
include any right to manufacture or distribute for sale or sell, c) will not be
subject to royalties or other fees and d) will include the right to grant
sublicenses on the same terms; provided, that, such sublicense 1) is granted
without payment of royalties, other fees or profit and 2) prohibits the
sublicensee from granting sublicenses.

 

(g)                                 Grant of Non-Exclusive Licenses Under Isis
Background Intellectual Property in Connection with Commercial Licenses. Subject
to the disclosure set forth on Schedule 16(b)(iv)(B) - 2, Isis will grant to
each Third Party or Affiliate of a Party that is a party to a Commercial
License, in sole consideration for the amounts paid by such Third Party or
Affiliate under such Commercial License, a worldwide non-exclusive license (with
the right to grant sublicenses to any Affiliate or Third Party collaborator of
such licensee, but without the right to grant further sublicenses) under any
Isis Background Intellectual Property Controlled by Isis (including (A) any
patent application, divisional, continuation, continuation-in-part, substitute,
renewal, reexamination, extension or reissue in respect of any applicable patent
within such Isis Background Intellectual Property Controlled by Isis or (B) any
intellectual property rights claimed in respect of any applicable patent within
such Isis Background Intellectual Property Controlled by Isis), to the extent
necessary to enable such Third Party or Affiliate to exploit the Project HD
Intellectual Property in accordance with the terms of such Commercial License
and the terms of this Agreement. Any license granted by Isis to a Third Party or
Affiliate of a Party pursuant to this Section 10(g) shall terminate only in
accordance with the terms and conditions of the Commercial

 

44

--------------------------------------------------------------------------------


 

License granted to such Third Party or Affiliate. For the avoidance of doubt,
any license to Isis Background Intellectual Property Controlled by Isis granted
under this Section 10(g) will in no event entitle a licensee under a Commercial
License to use such Isis Background Intellectual Property to research, develop
or otherwise use or make any compound other than the Project Compound(s) subject
to such Commercial License.

 

11.                               Non-Assert Covenants.

 

(a)                                  Mutual Non-Assert Regarding Validity. Each
Party will not, and will not permit its Affiliates to, challenge, nor assist
others in challenging, and will undertake to ensure, by contract or otherwise,
that its licensees and assignees of any Project Intellectual Property will not
challenge nor assist others in challenging, the validity of any Project
Intellectual Property (including any Project Intellectual Property that is
disclaimed by a Party); provided, however, that each Party (and its Affiliates,
licensees and assignees) has the right to comply with applicable laws, including
subpoenas in connection with a challenge by a Third Party to Project
Intellectual Property.

 

(b)                                  Isis Non-Assert Regarding Infringement.
Isis will not, and will not permit its Affiliates to, bring any action or assist
others in bringing any action, and undertakes to ensure, by contract or
otherwise, that its licensees and assignees of any Project Intellectual Property
(including any Isis Disclaimed Intellectual Property) will not bring any action
or assist others in bringing any action, against the Foundation or the
Foundation’s licensees or assignees of any Project HD Intellectual Property
(including any Foundation Collaborator) on the ground that the practice or use,
as the case may be, of any Project HD Intellectual Property for HD Research and
Development infringes or misappropriates the proprietary rights of Isis or Isis’
licensees or assignees of any Project Intellectual Property; provided, however,
that Isis (and its Affiliates, licensees and assignees) has the right to comply
with applicable laws, including subpoenas in connection with a challenge by a
Third Party to Project HD Intellectual Property.

 

(c)                                  Foundation Non-Assert Regarding
Infringement. The Foundation will not, and will not permit its Affiliates to,
bring any action or assist others in bringing any action, and undertakes to
ensure, by contract or otherwise, that its licensees and assignees of any
Project HD Intellectual Property (including any Foundation Disclaimed
Intellectual Property) will not bring any action or assist others in bringing
any action, against Isis or Isis’ licensees or assignees of any Project
Intellectual Property on the ground that the practice or use, as the case may
be, of any Project Intellectual Property outside the HD Field of Use infringes
or misappropriates the proprietary rights of the ‘Foundation or the Foundation’s
licensees or assignees of any Project HD Intellectual Property; provided,
however, that the Foundation (and its Affiliates, licensees and assignees) has
the right to comply with applicable laws, including subpoenas in connection with
a challenge by a Third Party to Project Intellectual Property.

 

45

--------------------------------------------------------------------------------


 

12.          Grant of Non-Exclusive License to the Foundation Under Isis
Background Intellectual Property. Subject to the disclosure set forth on
Schedule 16(b)(iv)(B) - 2, Isis hereby grants to the Foundation a fully paid-up,
royalty-free, worldwide non-exclusive license (with the right to grant
sublicenses to a Third Party designated by the Foundation, including a
Foundation Collaborator) under the Isis Background Intellectual Property
Controlled by Isis (including (A) any patent application, divisional,
continuation, continuation-in-part, substitute, renewal, reexamination,
extension or reissue in respect of any applicable patent within such Isis
Background Intellectual Property Controlled by Isis, or (B) any intellectual
property rights claimed in respect of any applicable patent within such Isis
Background Intellectual Property Controlled by Isis), to the extent necessary to
enable the Foundation and/or such Third Party (including Foundation
Collaborators) to use the Project Results, any Project Deliverables, any Project
HD Intellectual Property and any Project Compound solely for HD Research and
Development. The license rights granted by Isis under this Section 12 will be
subject to termination by Isis in the event of the Foundation’s material breach
of this Agreement if such material breach is not cured within 45 days following
receipt by Isis of notice of such material breach. For the avoidance of doubt,
any license to Isis Background Intellectual Property Controlled by Isis granted
under this Section 12 will in no event entitle a licensee to use such Isis
Background Intellectual Property to research, develop or otherwise use or make
any compound other than the Project Compound(s).

 

13.          Revenue Sharing.

 

(a)           Agreement to Share Revenue. All revenue (i) received by either of
the Parties from a Third Party or an Affiliate of either Party in connection
with the grant of any Commercial License (including a Commercial License
pursuant to which Isis or an Affiliate of Isis is the Licensee) of any Project
HD Intellectual Property (other than Project HD Intellectual Property which has
been disclaimed by one of the Parties pursuant to Section 9(e) of this
Agreement) to a Third Party or an Affiliate of either Party or (ii) received by
Isis from a Third Party or any of Isis’ Affiliates in connection with the
exploitation of any Reverted Project HD Intellectual Property (including in
connection with any sale, transfer, license or other disposition of any such
Reverted Project HD Intellectual Property or the sale of any product or service
covered by any such Reverted Project HD Intellectual Property to a Third Party
or an Affiliate of Isis) ((i) and (ii) immediately above collectively referred
to herein as “Revenue”) will be distributed as follows:

 

(i)            First, to the Parties pro rata based upon the amount of Patent
Expenses paid by each Party out of the total amount Patent Expenses paid by both
of the Parties until the aggregate amount of Patent Expenses paid by each of the
Parties has been received by each such Party.

 

(ii)           Second, to the Foundation and Isis equally until an amount equal
to the sum of the following amounts has been received by the Foundation:

 

46

--------------------------------------------------------------------------------


 

(A)          an amount equal to US$[***] (such amount representing the aggregate
payments made by the Foundation to Isis and Affiliates of Isis under the 2007
Research Agreement) plus

 

(B)          the aggregate amount of payments made by the Foundation to Isis
under that certain Letter Agreement, dated as of [***], between Isis and the
Foundation related to [***] (as amended from time to time) plus

 

(C)          the aggregate amount of payments made by the Foundation to Isis and
Affiliates of Isis under this Agreement (as amended from time to time),
including all amounts paid by the Foundation to Isis to reimburse Isis for Isis
Provided Reimbursable Materials Costs and Specialized Licenses or Services Costs
plus

 

(D)          the aggregate of the amounts set forth on Schedule
13(a)(ii)(D) attached hereto (each such amount representing a prior
payment(s) made by the Foundation to a Third Party or Affiliate of Isis for the
development of the Project HD Intellectual Property as a therapeutic product for
Huntington’s disease patients) plus

 

(E)           the aggregate amount of payments made by the Foundation to Third
Parties and Affiliates of Isis for research and development activities related
to developing the Project HD Intellectual Property as a therapeutic product for
Huntington’s disease patients that (1) are set forth on Schedule
13(a)(ii)(E) attached hereto or (2) have been approved by the Steering Committee
(any such agreement to be set forth in the applicable mutually-approved Steering
Committee meeting minutes) plus

 

(F)           [***].

 

(iii)         Thereafter, 100% of all Revenue to Isis.

 

(b)           Amounts not Subject to Revenue Sharing.

 

(i)            Revenue Sharing only Applicable to Amounts Received by either
Party in Connection with Commercial License Granted to Third Parties and
Affiliates. For the avoidance of doubt, the Parties agree that this Section 13
will only apply to Revenue received by either of the Parties.

 

(ii)           No Revenue Sharing for Amounts Received by Isis in Connection
with Research and Development of the Project HD Intellectual Property. For the
avoidance of doubt, the Parties agree that this Section 13 will only apply to
Revenue and will not apply to any amounts received by Isis so

 

47

--------------------------------------------------------------------------------


 

long as any such amounts are paid (x) solely to reimburse Isis for the actual
internal costs and expenses incurred by Isis from the use of Project HD
Intellectual Property for Research and Development conducted internally by Isis
or (y) for the use or other exploitation (including the grant of any license for
any purpose) of any Project HD Intellectual Property outside the HD Field of
Use.

 

(c)           Relation to Revenue Sharing under the 2007 Research Agreement.
Isis and the Foundation agree that this Section 13 supersedes and replaces in
its entirety Section 11 of the 2007 Research Agreement.

 

Confidentiality; Trademarks

 

14.          Certain Information Deemed Confidential Information; Certain
Information Specifically Excepted from Being Deemed Confidential Information;
Permitted Uses of Confidential Information; Confidentiality and Non-Use; Use by
Representatives; Exceptions to Confidentiality and Non-Use.

 

(a)           Certain Information Deemed Confidential Information; Certain
Information Specifically Excepted from Being Deemed Confidential Information.

 

(i)            Certain Information Deemed Confidential Information.

 

(A)          Certain Information Deemed Confidential Information of Isis. The
Foundation agrees that all Isis Background Intellectual Property will be deemed
Confidential Information of Isis (the foregoing, together with any additional
information disclosed by Isis in accordance with clause (i) of the first
sentence of Section 1(p) of this Agreement (except to the extent that any such
information constitutes Project Intellectual Property or Project Results), the
“Isis Confidential Information”).

 

(B)          Certain Information Deemed Confidential Information of the
Foundation. Isis agrees that all Foundation Provided Material Information and
Foundation Background Intellectual Property will be deemed Confidential
Information of the Foundation (the foregoing, together with such additional
information disclosed by the Foundation in accordance with clause (i) of the
first sentence of Section 1(p) of this Agreement (except to the extent that any
such information constitutes Project Intellectual Property or Project Results),
the “Foundation Confidential Information”).

 

(C)          Certain Information Deemed Confidential Information of both
Parties. The Parties agree that (1) the terms and conditions of this Agreement
(including all appendices, supplements or exhibits attached to this Agreement)
and all Project Intellectual Property

 

48

--------------------------------------------------------------------------------


 

and Project Results (including all Project Results set forth in the Project
Reports) will be deemed Confidential Information of both Parties (“Joint
Confidential Information”) and (2) each Party will be deemed both a “Disclosing
Party” and a “Receiving Party” of all Joint Confidential Information. The
Parties further agree to treat all Joint Confidential Information as
Confidential Information of each of the Parties in accordance with the terms of
this Section 14. Notwithstanding the foregoing, the Parties agree after the
sixth anniversary of the Original Effective Date (the “Disclosure Date”) the
Project Results shall no longer be deemed Confidential Information and may be
disclosed by either Party to any Affiliate or Third Party without restriction
unless prior to the Disclosure Date Isis notifies the Foundation that there
exists good reasons for such disclosure to be withheld for an additional
six-month period, in which case the Disclosure Date will be extended for an
additional six months and the provisions of this Section 14(a)(i)(C) will apply
to such new Disclosure Date.

 

(ii)           Certain Information Specifically Excepted from Being Deemed
Confidential Information. For the avoidance of any doubt, the Parties
acknowledge and agree that any information deemed to be Confidential Information
pursuant to Section 14(a)(i) of this Agreement will not constitute Confidential
Information under this Agreement if such information constitutes information
which is specifically excepted from being Confidential Information in accordance
with Section 1(p) of this Agreement; provided, however, the Parties acknowledge
and agree that no Joint Confidential Information will be specifically excepted
from being Confidential Information pursuant to clause (1) of the last sentence
of Section 1(p) of this Agreement.

 

(b)           Permitted Uses of Confidential Information.

 

(i)            Permitted Uses of Joint Confidential Information.

 

(A)          Permitted Uses of Joint Confidential Information by Isis. The
Foundation agrees that Isis may (1) use, or have used, the Joint Confidential
Information for all uses and purposes to the extent necessary or useful to
enable Isis to perform its obligations or exercise its rights under this
Agreement and (2) subject to Section 14(c) of this Agreement, disclose the Joint
Confidential Information to Third Parties and Affiliates of Isis.

 

(B)          Permitted Uses of Joint Confidential Information by the Foundation.
Isis agrees that the Foundation may (1) use, or have used, the Joint
Confidential Information for all uses and purposes to the extent necessary or
useful to enable Isis to perform its

 

49

--------------------------------------------------------------------------------


 

obligations or exercise its rights under this Agreement and (2) subject to
Section 14(c) of this Agreement, disclose the Joint Confidential Information to
Third Parties and Affiliates of the Foundation.

 

(ii)           Permitted Uses of Foundation Confidential Information by Isis.
Isis agrees that the Foundation Confidential Information may only (A) be used by
Isis to the extent necessary or useful to enable Isis to perform its obligations
or exercise its rights under this Agreement and (B) be disclosed in accordance
with, and to only those Third Parties and Affiliates expressly permitted by,
Section 14(c) of this Agreement.

 

(iii)         Permitted Uses of Isis Confidential Information by the Foundation.
The Foundation agrees that Isis Confidential Information may only (A) be used by
the Foundation to the extent necessary or useful to enable the Foundation to
perform its obligations or exercise its rights under this Agreement and (B) be
disclosed in accordance with, and to only those Third Parties and Affiliates
expressly permitted by, Section 14(c) of this Agreement.

 

(c)           Confidentiality and Non-Use; Use by Representatives.

 

(i)            Confidentiality and Non-Use. Each Receiving Party will treat the
Confidential Information of the Disclosing Party in the same manner, and with
the same level of care (but, in no event, with less than a reasonable level of
care), as the Receiving Party would treat its own confidential or proprietary
information. Without limiting the generality of the foregoing, and except to the
extent expressly permitted by this Agreement (including pursuant to
Section 14(b) of this Agreement), no Receiving Party will, without the prior
written consent of the Disclosing Party, (A) disclose, reveal, report, publish
or give the Confidential Information of the Disclosing Party to any Third Party
or Affiliate or (B) use the Confidential Information of the Disclosing Party for
any purpose.

 

(ii)           Use by Representatives. Except as expressly permitted by this
Agreement, each Receiving Party will limit disclosure of the Disclosing Party’s
Confidential Information to (A) those of its Affiliates, directors, officers,
employees, representatives, consultants, agents, service providers and advisors
(including scientific advisors, legal counsel, etc.) (B) in the case of Isis
only, any Third Party collaborator of Isis and (C) in the case of the Foundation
only, the Foundation Collaborators (collectively, “representatives”) who
(1) have a need to know such Confidential Information to enable such Receiving
Party to perform its obligations or exercise its rights under this Agreement,
(2) have similar, but no less burdensome, obligations of confidentiality and
non-use to those contained in this Agreement and (3) have been advised of the
confidential and

 

50

--------------------------------------------------------------------------------


 

proprietary nature of such Confidential Information and of their obligations
with respect to such Confidential Information. Each Receiving Party will
(x) direct its representatives not to disclose the Confidential Information of
the Disclosing Party to any person or entity, except as expressly permitted
under this Agreement and (y) be responsible for any breach by its
representatives of the obligations under this Agreement relating to Confidential
Information of the Disclosing Party.

 

(d)           Exceptions to Confidentiality and Non-Use. Each Receiving Party
may, without the prior written authorization of the Disclosing Party, disclose
the Confidential Information of the Disclosing Party to the limited extent it is
required to pursuant to any applicable federal, state, local, or international
law, or any judicial or government request, requirement or order; provided,
that, such Receiving Party provides the Disclosing Party with sufficient prior
notice, and cooperates with the Disclosing Party (at such Disclosing Party’s
cost and expense), to allow the Disclosing Party to contest such request,
requirement or order. In addition, each Party may disclose (i) the existence of
this Agreement; (ii) a general summary of the Research being provided under this
Agreement; (iii) the aggregate dollar amount of fees to be paid by the
Foundation under this Agreement; and (iv) any specific terms of this Agreement
that are a matter of public record except by breach of this Agreement; provided,
that, if Isis determines that applicable securities laws or regulations require
it to disclose additional information about this Agreement or its terms or
conditions, Isis will notify the Foundation in writing of such disclosure
requirement and will cooperate with the Foundation in requesting confidential
treatment of any provision of this Agreement as reasonably requested by the
Foundation.

 

(e)           [***] Collaboration. The Foundation has entered into a
collaboration with [***] and [***] related to the development of therapeutics to
treat Huntington’s disease (the “[***] Project”). Notwithstanding any provision
to the contrary in this Agreement, the Foundation will not (i) disclose, reveal
or give any Isis Confidential Information or Joint Confidential Information to
[***] or [***] or (ii) provide any Project Compounds to [***] or [***], in each
case for use in connection with the [***] Project. The Foundation will not
(A) disclose, reveal or give any confidential information of any of the parties
to the [***] Project to Isis or (B) provide any compounds resulting from the
[***] Project to Isis or any of its Affiliates, in each case for use in
connection with this Project. The Parties will implement reasonable safeguards,
processes and procedures necessary to abide by the obligations in this
Section 14(e).

 

15.          Use of Trademarks. No Party will use the name, trademarks, logos,
physical likeness or other symbol of the other Party (or their employees) for
any marketing, advertising, public relations or other purposes without the prior
written authorization of the other Party, except that either Party may (a) make
reference to the Foundation’s funding of the Research and (b) use the other
Party’s name in any disclosure permitted pursuant to Section 14(d) of this
Agreement; provided, that, in each case the relationship of the Parties is
accurately and appropriately described.

 

51

--------------------------------------------------------------------------------


 

Covenants; Representations and Warranties

 

16.          Covenants; Representations and Warranties.

 

(a)           Covenants. Isis agrees to each of the following:

 

(i)            Conduct of the Research; Compliance with Law. Isis will perform
the Research using generally accepted industry standards and practices and in
compliance with all applicable federal, state, local, international, health
authority and institutional laws, rules, regulations, orders and guidelines.

 

(ii)           Audit; Access. At reasonably convenient times and dates and upon
reasonable prior notice (in all cases at least 10 business days), (A) the
Foundation and its representatives will have the right to audit Isis’ compliance
with this Agreement and (B) Isis will provide the Foundation and its
representatives with reasonable access to the facilities used in the performance
of the Research, data and personnel in order to enable the Foundation to assess
the status and progress of the Research being performed by Isis.

 

(iii)         Research Team. The Research will only be performed by individuals
who have assigned to Isis any ownership or other rights they may acquire in any
(A) Project Results produced or (B) Project Intellectual Property conceived,
discovered, invented, made or first reduced to practice, in each case in the
course of the performance of the Research under this Agreement, so that Isis may
perform its obligations and convey the rights granted by it under this
Agreement. Isis will not permit any individual to perform any Research or
review, or have access to, any Project Results, prior to such individual’s
execution and delivery of the invention assignments required by this
Section 16(a)(iii). Isis will cause any such individual to assign any such
(1) Project Results produced or (2) Project Intellectual Property conceived,
discovered, invented, made or reduced to practice, in each case in the course of
the performance of the Research under this Agreement to Isis.

 

(iv)          Consents, Licenses, Permits and Approvals. Isis will obtain all
consents, permits and other approvals necessary for Isis to perform its
obligations and convey the rights granted by it under this Agreement.

 

(v)            Conflicting Obligations. Isis will not enter into, any agreement,
contract, license or other arrangement that conflicts with Isis’ discharge of
its obligations under this Agreement or the Foundation’s exercise of its rights
under this Agreement.

 

52

--------------------------------------------------------------------------------


 

(vi)          Third Party and Affiliate Intellectual Property. Except for the
Isis Background Intellectual Property set forth on Schedule 16(a)(vi), without
the prior written consent of the Foundation, Isis will not use or practice any
(A) Intellectual Property (1) that is known by Isis to be owned by a Third Party
or one of Isis’ Affiliates or (2) which is owned by, or licensed to, Isis (or
otherwise subject to restrictions on use known to Isis), (B) Acquirer
Intellectual Property of any Acquirer of Isis, (C) Isis/[***] Collaboration
Intellectual Property or (D) Regulus Intellectual Property, in the performance
of the Research, if the use or practice of any such Intellectual Property would
be necessary to enable a) licensee under a Commercial License to practice any
Project HD Intellectual Property to the extent necessary for such licensee to
commercialize one or more Project Compounds under a Commercial License in
accordance with the terms of this Agreement or b) the Foundation and the
Foundation Collaborators to use any Project Results, Project Deliverables or
Project HD Intellectual Property solely for HD Research and Development, unless
(1) Isis Controls, and at all times retains Control of, such Intellectual
Property, (2) except as set forth on Schedule 16(b)(iv)(B) - 2, Isis does not
have to obtain the consent of any Third Party or Affiliate or pay any
compensation to any Third Party or Affiliate to license or sublicense such
Intellectual Property and (3) grants a license or sublicense, as the case may
be, in respect of any such Intellectual Property to (a) a licensee under a
Commercial License to the extent necessary for such licensee to commercialize
one or more Project Compounds under such Commercial License in accordance with
the terms of this Agreement, including under Section 10(g) of this Agreement and
(b) the Foundation (with the right to grant sublicenses to the Foundation
Collaborators), pursuant to the terms and conditions of this Agreement,
including Section 12  of this Agreement, to use any Project Results, Project
Deliverables or Project HD Intellectual Property solely for HD Research and
Development.

 

(vii)         Further Assurances. Isis will, at the Foundation’s expense,
(A) execute such further documents, instruments, licenses and assurances and
(B) take such further actions, in each case as the Foundation may reasonably
request from time to time to better enable the Foundation to exercise its rights
under this Agreement; provided, that, such further documents, instruments,
licenses, assurances and actions will not materially change either Party’s
rights or obligations under this Agreement.

 

(viii)        No Debarment. Isis will not use a Debarred Individual (as defined
below) or Debarred Entity (as defined below) to perform any activities or render
any assistance on Isis’ behalf relating to activities performed pursuant to this
Agreement. A “Debarred Entity” is a corporation, partnership or association that
has been debarred by the FDA pursuant to 21 U.S.C. §335a (a) or (b) from
submitting or assisting in the submission of any drug

 

53

--------------------------------------------------------------------------------


 

product application, or a member, subsidiary or Affiliate of a Debarred Entity;
and a “Debarred Individual” is an individual who has been debarred by the FDA
pursuant to 21 U.S.C. §335a (a) or (b) from providing services in any capacity
to a person that has an approved or pending drug product application.

 

(b)           Representations and Warranties. Isis hereby represents and
warrants to each of the following as of the Effective Date:

 

(i)            No Debarment. Isis represents and warrants that it has never
been, and is not currently, a Debarred Entity.

 

(ii)           Consents, Licenses, Permits and Approvals. Isis has obtained all
consents, licenses, permits and other approvals necessary for Isis to enter into
this Agreement.

 

(iii)         Conflicting Obligations. Neither the execution and delivery of
this Agreement by Isis nor the discharge by Isis of its obligations under this
Agreement will conflict with, result in a breach of, constitute a default under,
require any notice under or create in any Third Party the right to terminate,
modify or cancel any agreement, contract, instrument, license or other
arrangement to which Isis is or becomes a party or by which it is or becomes
bound. Isis has not entered into any agreement, contract, license or other
arrangement that conflicts with Isis’ discharge of its obligations under this
Agreement or the Foundation’s exercise of its rights under this Agreement.

 

(iv)          Intellectual Property.

 

(A)          General Intellectual Property. To the knowledge of Isis, Isis owns
or has the right to use pursuant to a valid and enforceable, written license,
sublicense, agreement or other permission, all Intellectual Property necessary
to perform the Research. To the knowledge of Isis, except as specifically
disclosed in that certain letter dated as of the Original Effective Date from
Grantland E. Bryce, Vice President, Corporate Development & Legal Counsel to
Robi Blumenstein, Isis’ performance of the Research will not interfere with,
infringe upon, violate or misappropriate any Intellectual Property rights of any
Third Party or Affiliate of Isis.

 

(B)          Isis Background Intellectual Property. Schedule 16(b)(iv)(B) - 1
sets forth a complete and accurate list of all Isis Background Intellectual
Property that is not Controlled by Isis that would be necessary to enable (1) a
Third Party licensee under a Commercial License to practice any Project HD
Intellectual Property to the extent necessary for such Third Party to
commercialize one or

 

54

--------------------------------------------------------------------------------


 

more Project Compounds under a Commercial License in accordance with the terms
of this Agreement and (2) the Foundation and the Foundation Collaborators to use
the Project Results, any Project Deliverables and Project HD Intellectual
Property solely for HD Research and Development. Except as set forth on Schedule
16(b)(iv)(B) - 2, Isis has the right to grant the licenses and sublicenses
contemplated by this Agreement to the Isis Background Intellectual Property
Controlled by Isis without obtaining the consent of any Third Party or Affiliate
and without the payment of any compensation to any Third Party or Affiliate.

 

(C)          Certain Third Party and Affiliate Intellectual Property. During the
period beginning on the Original Effective Date and ending on the Effective
Date, Isis did not use or practice any (A) Intellectual Property (1) that was
known by Isis to be owned by a Third Party or one of Isis’ Affiliates or
(2) which was owned by, or licensed to, Isis (or otherwise subject to
restrictions on use known to Isis), (B) Acquirer Intellectual Property of any
Acquirer of Isis,  (C) Isis/[***] Collaboration Intellectual Property or
(D) Regulus Intellectual Property, in the conduct of the 2007 Research Agreement
Project, that would be necessary to be used or practiced to enable a) licensee
under a Commercial License to practice any Project HD Intellectual Property to
the extent necessary for such licensee to commercialize one or more Project
Compounds under a Commercial License in accordance with the terms of this
Agreement or b) the Foundation and the Foundation Collaborators to use any
Project Results, Project Deliverables or Project HD Intellectual Property solely
for HD Research and Development, other than any such Intellectual Property that
Isis (1) Controls, and at all times retains Control of, such Intellectual
Property and (2) grants a license or sublicense, as the case may be in respect
of any such Intellectual Property to (a) a licensee under a Commercial License
to the extent necessary for such licensee to commercialize one or more Project
Compounds under such Commercial License in accordance with the terms of this
Agreement, including under Section 10(g) of this Agreement and (b) the
Foundation (with the right to grant sublicenses to the Foundation
Collaborators), pursuant to the terms and conditions of this Agreement,
including Section 12  of this Agreement, to use any Project Results, Project
Deliverables or Project HD Intellectual Property solely for HD Research and
Development.

 

55

--------------------------------------------------------------------------------


 

Term; Termination; Effect of Termination

 

17.          Term; Termination of Certain Sections by the Foundation;
Termination of Certain Sections by Isis; Termination of Specified Sections;
Survival of Remaining Sections; Effect of Termination of Certain Sections.

 

(a)           Term. The term (the “Term”) of this Agreement will commence on the
Effective Date and will, unless earlier terminated in accordance with the terms
hereof or by the mutual written agreement of the Parties, continue in effect
until the date that is 30 days after the date on which all activities that have
been approved by the Steering Committee to be conducted as part of the Project
(as evidenced by such activities being set forth in the Detailed Project
Description most recently approved by the Steering Committee) have been
completed.

 

(b)           Termination of Certain Sections by the Foundation.

 

(i)            Termination with Notice. The Foundation may elect for any reason
to immediately terminate all of the sections specified in Section 17(d)(i) of
this Agreement and discontinue Isis’ performance of the Research by giving 60
days prior written notice to such effect to Isis.

 

(ii)           Termination Upon the Occurrence of Certain Events. The Foundation
may, by giving notice to Isis, elect to terminate each of the sections specified
in Section 17(d)(i) of this Agreement and discontinue Isis’ performance of the
Research upon the occurrence of any of the following events:

 

(A)          Breach of this Agreement. If Isis (1) materially breaches any
representation, warranty or covenant given by it under this Agreement or
(2) materially defaults in the performance of its obligations under this
Agreement and such breach or default is not remedied within 45 days of the
receipt by Isis of notice of such breach or default from the Foundation.

 

(B)          Change of Circumstances Notice. Isis delivers a Change of
Circumstances Notice to the Foundation pursuant to Section 3(b)(i) of this
Agreement.

 

(C)          Post-Original Effective Date Knowledge Notice. If Isis delivers a
Post-Original Effective Date Knowledge Notice to the Foundation pursuant to
Section 3(b)(ii) of this Agreement.

 

(D)          Bankruptcy Event. If Isis is the subject of a Bankruptcy Event.

 

(c)           Termination of Certain Sections by Isis. Isis may, by giving
notice to the Foundation, elect to terminate each of the sections specified in
Section 17(d)(i) of this Agreement and discontinue Isis’ performance of the
Research upon the occurrence of any of the following events:

 

56

--------------------------------------------------------------------------------


 

(i)            Breach of this Agreement. If the Foundation (A) materially
breaches any representation, warranty or covenant given by it under this
Agreement or (B) materially defaults in the performance of any of its
obligations under this Agreement and such breach or default is not remedied
within 45 days of the receipt by the Foundation of notice of such breach or
default from Isis.

 

(ii)           Bankruptcy Event. If the Foundation is the subject of a
Bankruptcy Event.

 

(d)           Termination of Specified Sections; Survival of Remaining Sections;
Effect of Termination of Certain Sections.

 

(i)            Termination of Specified Sections; Survival of Remaining
Sections. Immediately upon the earlier to occur of either (A) the expiration of
the Term, (B) the mutual agreement of the Parties to terminate this Agreement,
(C) an election by the Foundation pursuant to Section 17(b) of this Agreement or
(D) an election by Isis pursuant to Section 17(c) of this Agreement, then
subject to Section 17(d)(ii) of this Agreement, each of Section 2, Section 3(a),
Section 3(b), Section 4(a), Section 4(b), Section 4(c)(iii), Section 5(a),
Section 5(b), Section 6(a) and Section 6(b) will a) immediately terminate and b)
subject to Section 17(d)(ii) of this Agreement, have no further force or effect.
The Parties acknowledge and agree that in the event of the termination of the
sections specified in this Section 17(d)(i), all other sections of this
Agreement will survive indefinitely and remain in full force and effect.

 

(ii)           Effect of Termination of Certain Sections.

 

(A)          Delivery of Final Project Reports, Provided Research Materials,
Project Deliverables and Project Results. Upon the termination of the sections
specified in Section 17(d)(i) of this Agreement, Isis will deliver to the
Foundation each of the following: (1) in accordance with Section 5(e) of this
Agreement, a Final Project Report for the Project for the period beginning on
the Effective Date through the date of such termination, (2) in accordance with
Section 5(e) of this Agreement, a final FTE Report for the period beginning on
the end date of the period covered by the last FTE Report delivered through the
date of such termination, (3) in accordance with Section 4(c) of this Agreement,
all unused Provided Research Materials and (4) in accordance with
Section 7(b) and Section 8(b), respectively, of this Agreement, all Project
Results and Project Deliverables produced by Isis but not yet delivered to the
Foundation through the date of such termination.

 

57

--------------------------------------------------------------------------------


 

(B)          Foundation’s Payment Obligation Upon Termination. The Parties
acknowledge and agree that, upon the termination of the sections specified in
Section 17(d)(i) of this Agreement, the Foundation will, subject to Section 6 of
this Agreement, make a payment (to the extent such payment is not in dispute)
(1) in respect of the Research FTEs performing the Research through the
effective date of the termination of the sections specified in
Section 17(d)(i) of this Agreement (such payment to be calculated in accordance
with Section 6 of this Agreement) and (2) to reimburse Isis for any Isis
Provided Reimbursable Materials Costs and Specialized Licenses or Services Costs
incurred by Isis in accordance with, and subject to, Section 4(b) and
Section 4(d) of this Agreement, respectively, unless the obligations of Isis to
procure Isis Provided Reimbursable Materials and Specialized Third Party
Licenses and Services related to such costs may be cancelled by Isis in which
case the Foundation will only reimburse Isis for the contractual cancellation
fees associated with the cancellation of such obligations. Isis agrees that a)
the invoice submitted by Isis in respect of the final Quarterly Research Payment
shall credit the Advance Research Payment Amount against such final Quarterly
Research Payment and b) if the amount of final Quarterly Research Payment is
less than the Advance Research Payment Amount, Isis shall promptly make a
payment to the Foundation in an amount equal to the amount by which the Advance
Research Payment Amount exceeded the amount of the final Quarterly Research
Payment.

 

(C)          Facilitation of Continued Research. Upon the termination of the
sections specified in Section 17(d)(i) of this Agreement, if requested by the
Foundation, Isis and the Foundation will, in good faith, discuss the use of
reasonable efforts to facilitate the continuance of the Project elsewhere.

 

(D)          Liabilities and Obligations Accrued Prior to Termination. The
Parties acknowledge and agree that the termination of the sections specified in
Section 17(d)(i) of this Agreement will not (1) relieve any Party then in breach
of this Agreement for any liabilities to the other Party in respect of any
breach under this Agreement or (2) relieve either Party from any of the
obligations such Party may have under this Agreement to the extent such
obligations accrued prior to the date of such termination or (3) relieve either
Party from any of the obligations such Party may have under any of the sections
of this Agreement that expressly survive any such termination.

 

58

--------------------------------------------------------------------------------


 

Miscellaneous

 

18.          Independent Contractor. Isis is acting as an independent contractor
and not an agent, joint venturer or partner of the Foundation. Nothing in this
Agreement will create, evidence or imply any agency, partnership or joint
venture between the Parties. Neither Party will act or describe itself as the
agent of the other Party nor will it represent that it has any authority to make
commitments on the other Party’s behalf.

 

19.          Notices. Any notice required or permitted to be given by this
Agreement will be in writing and will be delivered by personal delivery, US mail
with postage prepaid and return receipt requested, facsimile (provided the
sender has evidence of successful transmission) or next-day courier service. Any
notice so delivered will be deemed to be given, delivered and received, if
delivered by personal delivery or if delivered by US mail, on the day received
as indicated by the postal receipt and if delivered by facsimile or courier
service, on the day following dispatch. All such notices are to be given or made
at the following addresses (or to such other address as may be designated by a
notice given in accordance with the provisions of this Section 19):

 

If to the Foundation to:

 

CHDI Foundation, Inc.

c/o CHDI Management, Inc.

350 Seventh Avenue, Suite 601

New York, NY 10001

Attention: Ruth Basu, Chief Administrative Officer

Fax: 212-239-2101

 

With a copy to:

 

CHDI Foundation, Inc.

c/o CHDI Management, Inc.

350 Seventh Avenue, Suite 601

New York, NY 10001

Attention: David P. Rankin, Chief Legal Officer

Fax: 212-239-2101

 

If to Isis prior to August 22, 2011, to:

 

Isis Pharmaceuticals, Inc.

1896 Rutherford Road

Carlsbad, CA 92008

Attention: C. Frank Bennett, Ph.D.

Fax: 760-603-4650

 

59

--------------------------------------------------------------------------------


 

With copies to:

 

Isis Pharmaceuticals, Inc.

1896 Rutherford Road

Carlsbad, CA 92008

Attention: Chief Operating Officer & Chief Financial Officer

Fax: 760-918-3592

 

and

 

Isis Pharmaceuticals, Inc.

1896 Rutherford Road

Carlsbad, CA 92008

Attention: Vice President, Legal & General Counsel

Fax: 760-268-4922

 

If to Isis on or after August 22, 2011, to:

 

Isis Pharmaceuticals, Inc.

2855 Gazelle Court

Carlsbad, CA 92010

Attention: C. Frank Bennett, Ph.D.

Fax: 760-603-4650

 

With copies to:

 

Isis Pharmaceuticals, Inc.

2855 Gazelle Court

Carlsbad, CA 92010

Attention: Chief Operating Officer & Chief Financial Officer

Fax: 760-918-3592

 

and

 

Isis Pharmaceuticals, Inc.

2855 Gazelle Court

Carlsbad, CA 92010

Attention: Vice President, Legal & General Counsel

Fax: 760-268-4922

 

20.          Indemnity; Limitation on Damages.

 

(a)           Indemnification by the Foundation. The Foundation will defend and
indemnify Isis, its Affiliates and their respective directors, officers,
employees, representatives, consultants, agents and service providers
(collectively, the “Isis Indemnified Parties”), against any and all costs,
damages, expenses (including reasonable legal fees) and losses suffered by any
Isis Indemnified Party in

 

60

--------------------------------------------------------------------------------


 

connection with any Third Party action, assessment, claim, demand, proceeding or
suit to the extent arising or resulting from (i) the Foundation’s negligence or
willful misconduct; (ii) the Foundation’s breach of this Agreement; (iii) Isis’
use, or alleged use, in the performance of the Research of any Foundation
Provided Materials or Foundation Provided Material Information provided by the
Foundation to Isis for the purpose of performing the Research; or (iv) the
storage, distribution or use of a Project Compound by the Foundation or any
Foundation Collaborator (but in each case only to the extent such claim does not
result from, or arise out of, an action for which Isis is obligated to indemnify
the Foundation pursuant to Section 20(b) of this Agreement). For clarity, the
Parties agree that the parenthetical clause in the immediately preceding
sentence is not intended to obviate or otherwise limit the possibility that both
Isis and the Foundation may be determined to be joint tort-feasors and,
therefore, share liability.

 

(b)           Indemnification by Isis. Isis will defend and indemnify the
Foundation and its Affiliates, members, directors, officers, employees,
representatives, consultants, agents and service providers (collectively, the
“Foundation Indemnified Parties”), against any and all costs, damages, expenses
(including reasonable legal fees) and losses suffered by any Foundation
Indemnified Party in connection with any Third Party action, assessment, claim,
demand, proceeding or suit to the extent arising or resulting from (i) Isis’
negligence or willful misconduct; (ii) Isis’ breach of this Agreement; (iii) the
storage, distribution or use of a Project Compound by Isis or any collaborator
of Isis (other than the Foundation) or (iv) the activities of Isis in the course
of Isis’ performance of the Research, including activities which infringe upon,
violate or misappropriate, or are alleged to infringe upon, violate or
misappropriate, the Intellectual Property rights of a Third Party (but
(A) excluding all activities that infringe upon, violate or misappropriate, or
are alleged to infringe upon, violate or misappropriate, the Intellectual
Property rights of a Third Party if (1) in accordance with Section 16(a)(vi) of
this Agreement, the Foundation consented to the use or practice, as the case may
be, of such Third Party Intellectual Property by Isis in the conduct of such
activities or (2) in accordance with Section 3(b)(ii) of this Agreement, Isis
notified the Foundation with respect to the to the use or practice, as the case
may be, of such Third Party Intellectual Property by Isis in the conduct of such
activities and the Foundation did not exercise, within 90 days of the
Foundation’s receipt of Isis’ notice, its right to terminate the applicable
Project(s) or this Agreement and (B) only to the extent such claim does not
result from, or arise out of, an action for which the Foundation is obligated to
indemnify Isis pursuant to Section 20(a) of this Agreement). For clarity, the
Parties agree that the parenthetical clause in the immediately preceding
sentence is not intended to obviate or otherwise limit the possibility that both
Isis and the Foundation may be determined to be joint tort-feasors and,
therefore, share liability.

 

61

--------------------------------------------------------------------------------


 

(c)           Limitation on Damages; Damages Cap.

 

(i)            Limitation on Damages. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT BUT SUBJECT TO SECTION 20(d) OF THIS AGREEMENT, NEITHER PARTY NOR
ITS AFFILIATES WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES FOR ANY
CONSEQUENTIAL, SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR EXEMPLARY DAMAGES OR
OTHER SIMILAR OR LIKE DAMAGES (INCLUDING LOSS OF PROFITS) UNDER THIS AGREEMENT
EVEN IF SUCH PARTY OR AFFILIATE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
DAMAGES; PROVIDED, THAT, NOTHING IN THIS AGREEMENT WILL EXCLUDE OR LIMIT THE
LIABILITY OF EITHER PARTY FOR (A) A BREACH OF SECTION 14 OF THIS AGREEMENT;
(B) DEATH OR PERSONAL INJURY; OR (C) FRAUD.

 

(ii)           Damages Cap. Isis’ liability to the Foundation under this
Agreement and the 2007 Research Agreement shall not exceed the sum of
(A) US$[***] plus (B) [***]. The Foundation’s liability to Isis under this
Agreement and the 2007 Research Agreement shall not exceed [***]. Isis and the
Foundation agree that this Section 20(c)(ii) supersedes and replaces in its
entirety Section 18(c)(ii) of the 2007 Research Agreement.

 

(d)           Indemnity Amounts. Any amounts owing pursuant to a Party’s express
indemnity obligations under this Agreement will not be subject to the limitation
on damages restrictions set forth in Section 20(c) of this Agreement.

 

(e)           Indemnity Procedures. In the event that a Party that is entitled
to indemnification under Section 20(a) or Section 20(b) of this Agreement, as
the case may be (such Party the “Indemnified Party”) seeks indemnification from
the other Party (such Party an “Indemnifying Party”), the Indemnified Party will
(i) inform, in writing, the Indemnifying Party of the claim as soon as
reasonably practicable after the Indemnified Party receives notice of such
claim; (ii) permit the Indemnifying Party to assume direction and control of the
defense of such claim (including the sole right to settle such claim in the
Indemnifying Party’s sole discretion, provided that any such settlement does not
(A) admit any fault or negligence on the part of the Indemnified Party,
(B) impose any obligation on the Indemnified Party or (C) without the prior
written consent of the Indemnified Party (which consent shall not unreasonably
withheld, conditioned or delayed), adversely affect the Indemnified Party in any
way; (iii) cooperate as reasonably requested (at the cost and expense of the
Indemnifying Party) in the defense of such claim; and (iv) undertake
commercially (at the cost and expense of the Indemnifying Party) reasonable
steps to mitigate any loss, damage or expense with respect to such claim.
Notwithstanding anything in this Agreement to the contrary, the Indemnifying
Party will have no liability under Section 20(a) or Section 20(b), of this
Agreement, as the case may be, with respect to any claims settled by the
Indemnified Party without the Indemnifying Party’s prior written consent.

 

62

--------------------------------------------------------------------------------


 

21.          Alternative Dispute Resolution.

 

(a)           General. Except for (i) Steering Committee Disputes which are to
be resolved pursuant to Section 5(a)(iii)(B) of this Agreement and
(ii) Commercial License Grant Disputes which are to be resolved pursuant to
Section 10(e) of this Agreement, if a dispute arises out of or relates to this
Agreement, or breach thereof, the Parties agree that such dispute will be
resolved exclusively in accordance with this Section 21.

 

(b)           Resolution by Good Faith Negotiations. If a dispute arises out of
or relates to this Agreement, or breach thereof, the Parties agree to negotiate
in good faith to settle such dispute in accordance with this Section 21(b). If a
dispute arises out of or relates to this Agreement, or breach thereof, either
Party may submit such dispute to B. Lynne Parshall, in the case of Isis (or such
other individual identified in writing by Isis), and Robi Blumenstein, in the
case of the Foundation (or such other individual identified in writing by the
Foundation), for resolution by providing a written notice (each, a “Senior
Management Dispute Resolution Notice”) to the other Party setting forth in
reasonable detail the basis of such dispute. If a dispute that is the subject of
a Senior Management Dispute Resolution Notice is not resolved by the Parties
within 60 days of the delivery of such Senior Management Dispute Resolution
Notice, such dispute will be resolved in accordance with Section 21(c) of this
Agreement. The Parties agree that any and all such negotiations will be
confidential.

 

(c)           Resolution by Binding Arbitration. If a dispute that is the
subject of a Senior Management Dispute Resolution Notice is not resolved by the
Parties within 60 days of the delivery of such Senior Management Dispute
Resolution Notice, either Party may submit such dispute for final resolution by
an arbitrator in accordance with this Section 21(c) by providing a written
notice (each, an “Arbitration Dispute Resolution Notice”) to the other Party to
such effect within 30 days after the end of such 60-day period. The Parties
agree that any dispute that is the subject of an Arbitration Dispute Resolution
Notice will be settled by a single arbitrator in a binding arbitration in
Denver, Colorado administered by JAMS under its Comprehensive Arbitration
Rules and Procedures. The Parties will instruct the arbitrator that the
prevailing party of any dispute (as determined by the arbitrator) will be
awarded the reasonable attorneys’ fees, costs and other expenses incurred by the
prevailing party in the course of the arbitration of such dispute. The award
rendered by the arbitrator will be final and binding on the Parties, and
judgment on the award may be entered in any court having jurisdiction thereof if
reasonably necessary for enforcement. The Parties agree that, notwithstanding
anything to the contrary in such rules, any and all such proceedings will be
confidential.

 

63

--------------------------------------------------------------------------------


 

22.          Assignment. Isis may not assign this Agreement without the prior
written consent of the Foundation, except to an (a) Affiliate of Isis, or
(b) entity that acquires all or substantially all of the business of Isis
(whether by sale of assets or stock or by merger or other business combination),
and in each case who agrees, in writing, to assume Isis’ obligations under this
Agreement. Isis agrees that any such assignee will (i) acquire Isis’ interest in
all of the Isis Background Intellectual Property, Project Compounds, Project
Intellectual Property and Project Results and (ii) agree, in writing, to assume
Isis’ obligations under this Agreement. The Foundation may assign this Agreement
so long as the assignee expressly assumes in writing the Foundation’s
obligations in this Agreement.

 

23.          Press Releases. Upon execution of this Agreement, the Parties will
mutually agree to issue either a joint press release or separate press releases
announcing the existence of this Agreement, in any case in a form and substance
agreed to in writing by the Parties. Each Party agrees not to issue any other
press release or other public statement disclosing other information relating to
this Agreement or the transactions contemplated hereby without the prior written
consent of the other Party, which consent will not be unreasonably withheld or
delayed, provided however, that each Party may make disclosures permitted by,
and in accordance with, Section 14 of this Agreement. Each Party agrees to
provide to the other Party a copy of any public announcement regarding this
Agreement or the subject matter thereof as soon as reasonably practicable under
the circumstances prior to its scheduled release. Except under extraordinary
circumstances, each Party will provide the other with an advance copy of any
such announcement at least five business days prior to its scheduled release.

 

24.          Incorporation of Appendices, Exhibits and Schedules; Entire
Agreement; Amendment. The appendices, exhibits and schedules identified in this
Agreement are incorporated herein by reference and made a part hereof. If
(a) any terms or conditions of the 2007 Research Agreement, (b) anything in any
appendix, exhibit or schedule attached to this Agreement or (c) any notice,
invoice or other document delivered by a Party under this Agreement conflicts
with any terms or conditions set forth in the body of this Agreement, the terms
and conditions set forth in the body of this Agreement will control. This
Agreement constitutes the entire agreement among the Parties relating to the
Research and all prior understandings and agreements relating to the Research
are superseded hereby. This Agreement may not be amended except by a document
signed by authorized representatives of each of the Parties.

 

25.          No Waiver. Any failure of a Party to enforce any provision of this
Agreement will not be deemed a waiver of its right to enforce such provision on
any subsequent occasion. No waiver of any provision of this Agreement will be
valid unless it is in writing and is executed by the Party against whom such
waiver is sought to be enforced. A waiver by any of the Parties of any provision
of this Agreement will not be construed to be a waiver of any succeeding breach
thereof or of any other provision of this Agreement.

 

26.          Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law. In the event a court of competent jurisdiction holds any provision of this
Agreement to be invalid, such holding will have no effect on the remaining
provisions of this Agreement, and they will continue in full force and effect.

 

64

--------------------------------------------------------------------------------


 

27.          Interpretation; Headings. The word “including” will mean “including
without limitation”. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.
All terms defined in this Agreement in their singular or plural forms have
correlative meanings when used herein in their plural or singular forms,
respectively. Headings used in this Agreement are for convenience of reference
only and are not intended to influence the interpretation hereof.

 

28.          Governing Law. This Agreement will be governed by and construed in
accordance with the domestic laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of the laws of
any jurisdiction other than the State of New York.

 

29.          No Strict Construction. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event of an ambiguity or
question of intent or interpretation arises, this Agreement will be construed as
if drafted jointly by the Parties, and no presumption or burden of proof will
arise favoring or disfavoring any of the Parties by virtue of the authorship of
any of the provisions of this Agreement.

 

30.          Counterparts. This Agreement may be signed, including by facsimile
signature, in two or more counterparts and each such counterpart will constitute
an original document and such counterparts, taken together, will constitute the
same instrument.

 

65

--------------------------------------------------------------------------------


 

In witness to the foregoing, the Parties have executed this Agreement as of the
Effective Date.

 

 

FOUNDATION:

 

 

 

 

 

CHDI Foundation, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robi Blumenstein

 

 

 

Name: Robi Blumenstein

 

 

 

Title: President, CHDI Management

 

 

 

 

 

 

 

 

 

 

ISIS:

 

 

 

 

 

Isis Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ B. Lynne Parshall

 

 

 

Name: B. Lynne Parshall

 

 

 

Title: Chief Operating Officer & CFO

 

 

 

--------------------------------------------------------------------------------


 

Appendix A to Research Agreement

 

(General Project Description)

 

--------------------------------------------------------------------------------


 

Appendix A-1 to Research Agreement

 

[***]

 

--------------------------------------------------------------------------------


 

Appendix A-2 to Research Agreement

 

[***]

 

--------------------------------------------------------------------------------


 

Appendix A-3 to Research Agreement

 

[***]

 

--------------------------------------------------------------------------------


 

Appendix B to Research Agreement

 

(Initial Detailed Project Description)

 

--------------------------------------------------------------------------------


 

Appendix B-1 to Research Agreement

 

[***]

 

--------------------------------------------------------------------------------


 

Appendix B-2 to Research Agreement

 

[***]

 

--------------------------------------------------------------------------------


 

Appendix B-3 to Research Agreement

 

[***]

 

--------------------------------------------------------------------------------


 

Appendix C to Research Agreement

 

(Additional Project Activities Description)

 

--------------------------------------------------------------------------------


 

Schedule 13(a)(ii)(D)

 

(Schedule of Prior Payments Made by the Foundation
to a Third Party of Affiliate of Isis)

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 13(a)(ii)(E)

 

(Schedule of Approved Payments to be Made by the Foundation)

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 16(a)(vi)

 

(Third Party Intellectual Property)

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 16(b)(iv)(B) – 1

 

(Required Isis Background Intellectual Property — Not Controlled by Isis)

 

[***]

 

--------------------------------------------------------------------------------


 

Schedule 16(b)(iv)(B) – 2

 

[***]

 

--------------------------------------------------------------------------------